 

Exhibit 10.1

 

LEASE ASSIGNMENT AND AMENDMENT

 

THIS LEASE ASSIGNMENT AND AMENDMENT TO LEASE AGREEMENT (this “Amendment”) is
made as of June 1, 2010 by and among LVRH Properties LLC, a Nevada
limited-liability company (“Landlord”), Las Vegas Rehabilitation Hospital LLC, a
Nevada limited-liability company (“Original Tenant”), and HealthSouth
Rehabilitation Hospital of Desert Canyon, LLC, a Delaware limited-liability
company (“New Tenant”).

 

RECITALS:

 

A.       Landlord and Original Tenant entered into that Lease Agreement
(Triple-Net/Single-Tenant), dated January 30, 2006, as amended by Amendment No.
1 dated January 30, 2009, Amendment No. 2 dated on or about April 2, 2009,
Amendment No. 3 dated March 12, 2009, and Amendment No. 4 dated June 30, 2009
(collectively, the “Lease”), providing for the lease by Original Tenant from
Landlord of the building and other real property located at 9175 W. Oquendo
Road, Las Vegas, Nevada (the “Demised Premises”).

 

B.       Original Tenant owns and operates a 50 bed rehabilitation hospital at
the Demised Premises known as Desert Canyon Rehabilitation Hospital (the
“Hospital”),

 

C.       New Tenant (as successor in interest to HealthSouth Corporation, a
Delaware corporation) and Original Tenant entered into that Asset Purchase
Agreement (the “Purchase Agreement”), dated as of April 21, 2010 and amended May
5, 2010, providing for the purchase by New Tenant from Original Tenant of
substantially all of the assets owned or leased by Original Tenant in relation
to the Hospital.

 

D.       In connection with the Closing, as defined in the Purchase Agreement,
Original Tenant has agreed to assign to New Tenant all of Original Tenant's
rights under the Lease accruing from and after the Closing Effective Time, as
defined in the Purchase Agreement, and New Tenant has agreed to assume all of
Original Tenant's obligations and liabilities under the Lease accruing from and
after the Closing Effective Time.

 

E.        Also in connection with the Closing, Landlord and New Tenant have
agreed to amend the Lease as set forth herein.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

 

1.       Capitalized terms used herein but not defined herein shall have the
meanings given in the Lease. Capitalized terms used in this Amendment but not
defined in the Lease shall have the meanings given in this Amendment.

 

2.        Landlord and Original Tenant make the following representations and
warranties to New Tenant:

 

(a)        To Landlord's and Original Tenant's knowledge, the Demised Premises,
as currently used by Original Tenant, is not in violation of any Applicable Law,
as defined in the Purchase Agreement (including without limitation, building,
public health, zoning or environmental laws), or any covenant, condition,
restriction or easement, affecting the Demised Premises.

 

 1 

 

 

(b)       The Demised Premises is the only real property used in the operation
of the Hospital by Original Tenant.

 

(c)        Landlord and Original Tenant have no knowledge of any pending or
threatened condemnation proceedings, lawsuits, or administrative actions
relating to the Demised Premises.

 

(d)       Except for the Lease, there are no leases, subleases, licenses,
concessions, or other similar agreements, written or oral, granting to any party
or parties the right of use or occupancy of any portion of the Demised Premises.

 

(e)       There are no outstanding options or rights of first refusal to
purchase the Demised Premises, or any portion thereof or interest therein.

 

(f)        There are no parties (other than Original Tenant) in possession of
the Demised Premises.

 

(g)       Landlord and Original Tenant have no knowledge of any intended public
improvement which may involve any charge being levied or assessed or which may
result in the creation of any lien upon the Demised Premises; or any suit,
action, claim or legal, administrative, arbitration or other proceeding or
governmental investigation pending, threatened or contemplated against or
affecting the Demised Premises.

 

(h)       The Lease is valid, binding and enforceable in accordance with its
terms and is in full force and effect.

 

(i)         The Lease demises and leases to Original Tenant all of the Demised
Premises, and as amended and assigned pursuant hereto, will demise and lease to
New Tenant all of the Demised Premises,

 

(j)         There have been no modifications to the Lease.

 

(k)       There are no outstanding payments due to Landlord required to be paid
by Original Tenant under the terms and provisions of the Lease. There are no
outstanding payments due to any third party required to be paid by Original
Tenant under the terms and provisions of the Lease with respect to any period
prior to the Closing Effective Time for which New Tenant shall be responsible or
liable. Landlord and Original Tenant have no knowledge of any default under the
Lease by either Landlord or Original Tenant.

 

(l)         Landlord is not holding, and Original Tenant has not made, any
security deposit or pre-payments of rent under the Lease.

 

 2 

 

 

(m)       No notice of violation of any Applicable Law, or of any covenant,
condition, restriction or easement affecting the Real Property, has been given
to Original Tenant or Landlord by any Governmental Entity having jurisdiction
over the Demised Premises or by any other person or entity entitled to enforce
the same. As used herein, “Governmental Entity” means any government, or any
agency, bureau, board, directorate, commission, court, department, official,
political subdivision, tribunal or other instrumentality of any government,
whether federal, state or local.

 

(n)       The execution and delivery of this Amendment has been duly and validly
authorized by all necessary action on the part of Landlord and Original Tenant.
This Amendment is, and will be, a valid and legally binding obligation of
Landlord, enforceable in accordance with its terms.

 

Landlord and Original Tenant will be deemed to have “knowledge” of a particular
fact or other matter only if a Principal, as defined in the Purchase Agreement,
has actual knowledge of such fact or other matter.

 

3.         New Tenant makes the following representations and warranties to
Landlord and Original Tenant:

 

(a)       The execution and delivery of this Amendment has been duly and validly
authorized by all necessary action on the part of New Tenant. This Amendment is,
and will be, a valid and legally binding obligation of New Tenant, enforceable
in accordance with its terms.

 

(b)       New Tenant does not, and will not during the term of the Lease, as
amended by this Amendment, operate under any corporate integrity or similar
agreement that would be binding upon any successor tenant or occupant of the
Demised Premises other than New Tenant.

 

4.         Upon execution of this Amendment, Landlord shall deliver the
following to New Tenant:

 

(a)       Copies of resolutions duly adopted by the Manager of Landlord
authorizing and approving Landlord's performance under the Lease and the
execution, delivery and performance of this Amendment, certified as true and of
full force as of the date hereof by a manager of Landlord.

 

(b)       Certificates of incumbency for the respective managers of Landlord
executing this Amendment.

 

(c)       Certificates of existence and good standing of Landlord from the State
of Nevada, dated not more than 30 days prior to the date hereof.

 

 3 

 

 

5.        Original Tenant hereby assigns to New Tenant all of Original Tenant's
right, title and interest in and to the Lease. New Tenant hereby accepts such
assignment and assumes and agrees to perform all of the obligations and
liabilities of Original Tenant arising or accruing under the Lease from and
after the Closing Effective Time. Landlord hereby fully consents, in accordance
with the Lease, to such assignment and agrees to recognize New Tenant as the
Tenant under the Lease from and after the Closing Effective Time. Further,
Landlord hereby releases Original Tenant from all such obligations and
liabilities assumed by New Tenant from and after the Closing Effective Time.
Original Tenant shall indemnify, defend and hold harmless New Tenant and each of
the shareholders, members, directors, officers, owners, employees, affiliates,
and agents of the New Tenant, against any and all losses, costs, claims,
liabilities, fees, penalties, damages, obligations or expenses (including
reasonable costs of investigation, court costs and legal fees) of any nature,
including any interest charged thereon, resulting from or arising under the
Lease prior to the Closing Effective Time. New Tenant shall indemnify, defend
and hold harmless Original Tenant and each of the shareholders, members,
directors, officers, owners, employees, affiliates, and agents of the Original
Tenant, against any and all losses, costs, claims, liabilities, fees, penalties,
damages, obligations or expenses (including reasonable costs of investigation,
court costs and legal fees) of any nature, including any interest charged
thereon, resulting from or arising under the Lease, as amended by this
Amendment, from and after the Closing Effective Time.

 

6.        Amendment No. 1, Amendment No. 2, Amendment No. 3 and Amendment No. 4
to the Lease are hereby deleted from the Lease in their entirety.

 

7.        Exhibit A to the Lease is hereby replaced by Exhibit A attached
hereto.

 

8.        Section 2 of the Lease is hereby amended to read in its entirety as
follows:

 

Demised Premises. Landlord has constructed on the Demised Premises a building
containing approximately 53,260 square feet of space (the “Building”). There
shall be no deduction or exclusion for any square feet of the Building included
within the Demised Premises by reason of corridors, interior partitions or any
other interior construction improvements or equipment.

 

9.        The end of the Base Term set forth in Section 3(a) of the Lease is
hereby extended to May 31, 2025.

 

10.      Section 3(b) of the Lease is hereby amended to read in its entirety as
follows:

 

Extension Options. So long as no “Event of Default' (as hereinbelow defined) is
in effect at the time of such exercise by Tenant, Tenant shall have four (4)
consecutive rights to extend the Term by a period of five (5) years per each
such extension option (each an “Extension Period”); provided, however, that upon
any such extension of the Term all of the remaining terms and conditions hereof
shall remain in force and effect (except that the Base Rent payable during such
extension of the Term shall be calculated in accordance with Section 4(b)
below); provided further, that to exercise any such option Tenant must give
Landlord written notice of such exercise, in accordance with the provisions
hereof, not less than six (6) months prior to the date that the Term would
otherwise expire.

 

 4 

 

 

 

11.      Section 4(a) of the Lease is hereby amended to read in its entirety as
follows:

 

Initial Term Base Rent. Subject to adjustment as hereinafter provided, Tenant
shall pay Landlord as base rent (“Base Rent”) the sum of One Hundred Fifteen
Thousand Dollars ($115,000) per month in advance on the first day of each month
during the Term beginning on the Closing Effective Time. If the Closing
Effective Time is not on the first day of a calendar month then (i) Base Rent
for the fractional month that includes the Closing Effective Time shall be due
on the Closing Effective Time, and (ii) the Base Rent due for such fractional
month shall be prorated based upon the actual number of days in such fractional
month, On June 1, 2015, and on June 1, 2020, the Base Rent shall be increased by
a percentage equal to the lesser of (i) the percentage increase in the CPI-U
during the preceding five (5) year period (based upon the CPI-U for the months
of May, 2010 and May, 2015 for the June 1, 2015 adjustment date and May, 2015
and May, 2020 for the June 1, 2020 adjustment date), or (ii) fifteen percent
(15%); provided, however, that in no event shall the Base Rent be decreased. As
used herein, “CPI-U” means the U.S. Department of Labor, Bureau of Labor
Statistics, Consumers Price Index for all Urban Consumers, All Cities Average,
Subgroup “all items” (base reference period 1982-84=100). If during the Term the
U.S. Department of Labor, Bureau of Labor Statistics, ceases to publish the
CPI-U, such other index or standard as will most nearly accomplish the aim and
purpose of the CPI-U and the use thereof herein shall be selected by Landlord
and Tenant.

 

12.      Section 4(b) of the Lease is hereby amended to read in its entirety as
follows:

 

Extension Period Base Rent. The Base Rent for the first Extension Period shall
be the greater of (i) the Fair Market Rent, or (ii) eighty percent (80%) of the
Base Rent during the last five (5) years of the initial Term. The Base Rent for
the second Extension Period shall be the greater of (i) the Fair Market Rent, or
(ii) ninety percent (90%) of the Base Rent during the first Extension Period;
provided, however that if the Base Rent during the first Extension Period was
equal to or less than ninety percent (90%) of the Base Rent during the last five
(5) years of the initial Term, then the Base Rent for the second Extension
Period shall not be less than one hundred percent (100%) of the Base Rent during
the first Extension Period. The Base Rent for the third Extension Period shall
be the greater of (i) the Fair Market Rent, or (ii) ninety percent (90%) of the
Base Rent during the second Extension Period; provided, however that if the Base
Rent during the second Extension Period was ninety percent (90%) of the Base
Rent during the first Extension Period, then the Base Rent for the third
Extension Period shall not be less than one hundred percent (100%) of the Base
Rent during the second Extension Period. The Base Rent for the fourth Extension
Period shall be the greater of (i) the Fair Market Rent, or (ii) ninety percent
(90%) of the Base Rent during the third Extension Period; provided, however that
if the Base Rent during the third Extension Period was ninety percent (90%) of
the Base Rent during the second Extension Period, then the Base Rent for the
fourth Extension Period shall not be less than one hundred percent ( 100%) of
the Base Rent during the third Extension Period.

 

 5 

 

 

 

As used herein, “Fair Market Rent” shall mean the fair market rental rate for
the Demised Premises at the time Tenant notifies Landlord of Tenant’s election
to exercise its option to extend the Term under Section 3(b) above. Within
thirty (30) days of Landlord's receipt of such notice, Landlord shall notify
Tenant of Landlord's determination of the Fair Market Rent. Tenant shall have
fifteen (15) days from its receipt of such notice from Landlord to notify
Landlord that Tenant does not agree with Landlord's determination of the Fair
Market Rent. If Tenant fails to so notify Landlord, Tenant shall be deemed
conclusively to have accepted Landlord's determination. If Tenant does not agree
with Landlord's proposed Fair Market Rent, and Landlord and Tenant cannot agree
upon the Fair Market Rent within ten (10) days of Tenant's notice to Landlord of
Tenant's disagreement, then Landlord and Tenant shall each submit a new
determination of the Fair Market Rent to the appraisers appointed as follows.
Landlord and Tenant shall each, within twenty (20) days of Tenant's notice to
Landlord of Tenant's disagreement, appoint one (1) independent appraiser who
shall by profession be an MAI appraiser with experience appraising property
similar in nature to the Demised Premises in the Las Vegas, Nevada metropolitan
area. Within thirty (30) days of the date of appointment of the last appointed
appraiser each party shall present their respective appraiser's results. If the
results of the two appraisers are within 10% of the results of the lower of the
two appraisals, then the Fair Market Rent shall be the average of the results of
the two appraisals. If the results of the two appraisals are not within 10% of
the lower of the two appraisals, then the two (2) appraisers shall within
fifteen (15) days agree upon and appoint a third appraiser who shall be
qualified under the same criteria set forth above for qualification of the
initial two (2) appraisers. The third appraiser shall within thirty (30) days
present its opinion of the Fair Market Rent. The Fair Market Rent shall be the
average of the results of the third appraiser and the results of the other
appraiser closest to that of the third appraiser. The cost of the third
appraisal shall be shared equally by the parties.

 

 6 

 

 

13.      Section 4(d) of the Lease is hereby amended to read in its entirety as
follows:

 

Property Taxes. Tenant shall in respect of all periods of the Term pay all real
property taxes and general and special assessments on the Demised Premises, and
shall pay all taxes charged against trade fixtures, utility installations,
furnishings, equipment or any other personal property belonging to Tenant.
Landlord shall forward to Tenant in a timely manner all bills and notices with
respect to such real property taxes and assessments as are received by Landlord
from third parties, and within five (5) days after request by Landlord (and in
no event less than quarterly), Tenant shall provide Landlord with written
evidence of each such payment. Tenant shall be deemed to have complied with the
covenants of this Section 4(d) if payment of such taxes or assessments shall
have been made within any period allowed by law or by the governmental authority
imposing the same during which payment is permitted without penalty or interest.
Tenant or its designees shall have the right to contest or review all such taxes
by legal proceedings, or in such other manner as Tenant may deem suitable. If
instituted, Tenant or its designees shall conduct such review or contest
promptly at its own expense, and free of any expense to Landlord, and, if
necessary, in the name of and with the cooperation of Landlord and Landlord
shall execute all documents reasonably necessary to accomplish the foregoing.
Notwithstanding the foregoing, Tenant shall promptly pay all such taxes if at
any time the Demised Premises or any part of the Demised Premises shall be
subject to the commencement of any forfeiture proceeding, or if Landlord shall
be subject to any civil or criminal liability arising out of the nonpayment
thereof, or if nonpayment would result in any default under any loan or other
obligation of Landlord secured by any deed of trust or other lien on the Demised
Premises. If there shall be any refunds or rebates on account of the taxes paid
by Tenant under the provisions of this Lease, such refund or rebate shall belong
to Tenant. Tenant shall be solely responsible for payment of any penalties or
interest charged with respect to taxes and assessments for which Tenant is
responsible, except that Landlord shall be responsible for any such penalties or
interest resulting from any failure by Landlord to timely forward to Tenant any
bill or notice of such taxes or assessments received by Landlord.

 

14.      Section 4(f) of the Lease is hereby deleted in its entirety.

 

 7 

 

 

 

15.      The initial paragraph of Section 6 of the Lease is hereby amended to
read in its entirety as follows:

 

Use of Demised Premises. The Demised Premises are leased to Tenant solely for
the operation of a rehabilitation hospital and uses incidental thereto. Tenant
shall use the Demised Premises solely for this purpose and shall not use or
allow to be used the Demised Premises, or any portion thereof, for any other
purpose or purposes whatsoever without Landlord's prior written consent.

 

16.      Section 6(c) of the Lease is hereby amended to read in its entirety as
follows:

 

Compliance with Rules and Regulations. Tenant hereby covenants and agrees that
it, its agents, employees, servants, contractors, subtenants and licensees shall
abide by the rules and regulations set forth above and such additional rules and
regulations hereafter adopted and amendments and modifications of any of the
foregoing as Landlord may, from time to time, reasonably adopt for the safety,
care and cleanliness of the Demised Premises, for the preservation of good order
thereon; provided the same are customary, in compliance with applicable law and
do not materially interfere with Tenant's use of the Demised Premises as a
rehabilitation hospital, and copies of the same are furnished to Tenant.

 

17.       Section 6(g) of the Lease is hereby amended to read in its entirety as
follows:

 

Insurance. Tenant shall, at Tenant's expense, maintain property insurance on the
Demised Premises and appurtenant structures in the amount of 100% of the
replacement cost of the Demised Premises. In addition, Tenant shall, at Tenant's
expense, obtain and keep in force at all times during the Term of the Lease, a
policy or policies of insurance covering loss or damage to all of the
improvements, betterments, Tenant's personal property, utility installations,
trade fixtures, furnishings, and Tenant's business contents located within the
Demised Premises, in the amount of one hundred percent (100%) of the full
replacement value thereof as reasonably ascertained by the Tenant's insurance
carrier against risks of direct physical loss or damage, normally covered in an
“all risk” policy (including the perils of flood and surface waters), as such
term is used in the insurance industry; provided, however, that Tenant shall
have no obligation to insure against earthquakes or against acts of terror. The
proceeds of such insurance shall be used for the repair or replacement of the
property so insured (including, without limitation, any repair or replacement of
such property in accordance with Section 16 below).

 

 8 

 

  

Tenant shall, at Tenant's expense, maintain a policy of Commercial General
Liability insurance insuring Tenant and as additional insureds, Landlord and any
of Landlord's mortgagees, against liability arising out of the ownership, use,
occupancy or maintenance of the Demised Premises. Such insurance shall be on an
occurrence basis providing single-limit coverage in an amount not less than Two
Million Dollars ($2,000,000) per occurrence. The amount of such insurance shall
be subject to periodic increase requests by Landlord based upon inflation,
increased liability awards, recommendation of professional insurance advisers,
and other relevant factors. If Landlord requests a change to said limit, Tenant
shall review the request but shall not be obligated to change said limit unless
such change is necessary to increase said limit to a commercially reasonable
amount, in which case such amount shall be mutually agreed upon by Landlord and
Tenant. However, the limits of such insurance shall not limit Tenant's liability
nor relieve Tenant of any obligation hereunder.

 

Insurance required to be maintained by Tenant hereunder shall be in companies
holding a “General Policyholders' Rating” of B-plus or better and a “financial
rating” of 10 or better, as a set forth in the most current issue of “Best's
Insurance Guide”, or such comparable ratings as Landlord and Tenant shall agree.
Tenant shall promptly deliver to Landlord, within thirty (30) days of the
Commencement Date, original certificates evidencing the existence and amounts of
such insurance. No such policy shall be cancelable or subject to reduction of
coverage except after thirty (30) days prior written notice to Landlord. Tenant
shall use its best efforts to furnish Landlord with renewal certificates thereof
within thirty (30) days prior to the expiration, cancellation or reduction of
such policies, but in any event shall furnish Landlord with such renewal
certificates as soon as they are available to Tenant. Tenant shall not do or
permit to be done anything which shall invalidate the insurance policies
required under this Lease.

 

Tenant shall obtain from the issuers of the insurance policies referred to in
this Lease a waiver of subrogation provision in said policies (with respect to
Landlord) and Tenant hereby releases and relieves Landlord, and waives any and
all rights of recovery against Landlord, or against the employees, officers,
agents and representatives of Landlord, for loss or damage arising out of or
incident to the perils required to be insured against under this Lease which
perils occur in, on or about the Demised Premises, whether due to the negligence
of Landlord or Landlord's agents, employees, contractors, subcontractors or
invitees (but not if due to the intentional misconduct of Landlord or Landlord's
agents or employees).

 

18.       Section 7 of the Lease is hereby amended to delete the next to last
sentence of Section 7 and replace the next to last sentence with the following:

 

 9 

 

 

 

Throughout the performance of improvements, Tenant, at its expense, shall carry,
or cause to be carried, workers' compensation insurance in statutory limits, and
general liability insurance for any occurrence in or about the Demised Premises,
insuring Tenant and as additional insureds, Landlord and any of Landlord's
mortgagees, in such limits as agreed upon by Landlord and Tenant.

 

19.       Section 10 of the Lease is hereby amended to read in its entirety as
follows:

 

Indemnification. Tenant hereby covenants and agrees to indemnify, save and hold
Landlord harmless from liability, loss, expenses (including reasonable
attorney's fees, judgments, claims, liens and demands) in connection with, (i)
Tenant's use of the Demised Premises, or (ii) the conduct of Tenant's business,
or (iii) any activity, work or things done in the Demised Premises, or (iv) any
default in the performances of any obligation on Tenant's part to be performed
under the terms of the Lease, or (v) any negligence of Tenant, or any of
Tenant's agents, contractors, or employees. Notwithstanding the foregoing,
Tenant shall not be required to defend, save harmless or indemnify Landlord, and
Landlord shall indemnify, save and hold harmless Tenant, from any liability for
injury, loss, accident or damage to any person or property resulting from
Landlord's negligence or willful acts or omissions, or those of Landlord's
agents, contractors or employees.

 

20.       Section 16(b) of the Lease is hereby amended to read in its entirety
as follows:

 

Insurance Proceeds. All insurance proceeds payable under any fire and extended
coverage risk insurance required to be maintained by Tenant pursuant to this
Lease shall be payable solely to Landlord or any mortgagee under a mortgage or
beneficiary under a deed of trust holding a lien encumbering the Demised
Premises (as their respective interests shall appear) to be held and applied to
the cost of restoring the Demised Premises, and Tenant shall have no interest
therein, except that Tenant shall be entitled to all insurance proceeds payable
for the destruction of Tenant's personal property (in no event, however, shall
Tenant be entitled to insurance proceeds with respect to destruction of any
improvements, betterments or fixtures on the Demised Premises). Tenant shall
also be responsible for the amount of any deductible required under any
insurance policy covering fire or other casualty. If for any reason any portion
of the cost to restore the Demised Premises is not covered by insurance, then
Tenant shall pay to Landlord, upon demand, any cost or expense that is not so
covered. Such repair and restoration shall be performed by properly insured

 



 10 

 

 

and licensed contractors, in accordance with plans and specifications approved
by Landlord, and shall comply with the requirements of this Lease and all
applicable laws, codes and regulations. In the event Landlord is required to pay
any portion of such restoration or repair costs, Tenant shall reimburse Landlord
therefore, together with interest at twelve percent (12%) per year, within ten
(10) days after receiving demand therefor from Landlord. Tenant shall in no case
be entitled to compensation for damages on account of any annoyance or
inconvenience in making repairs under any provision of this Lease. Neither the
rent payable by Tenant nor any of Tenant's other obligations under any
provisions of this Lease shall be affected by any damage to or destruction of
the Demised Premises or any portion thereof by any cause whatsoever.
Notwithstanding anything to the contrary set forth above, if such damage or
destruction shall occur during the last two (2) years of the Lease, Tenant shall
not be required to repair or restore the Demised Premises, provided that all
insurance proceeds required to be paid to Landlord above are paid to Landlord,
Tenant shall pay to Landlord the amount, if any, by which the cost to repair
such damage or destruction exceeds the amount of such insurance proceeds
received by Landlord, and Tenant shall pay to Landlord all rent and all other
sums due under this Lease for the remainder of the Term of this Lease.

 

21.       Section 18(c) of the Lease is hereby amended to read in its entirety
as follows:

 

c.         Tenant should vacate or abandon the Demised Premises during the Term
of this Lease without continuing to pay the rent due hereunder;

 

22.       Landlord's address for purposes of Section 23(a) of the Lease is
hereby changed to 9115 West Russell Road, Suite 210, Las Vegas, Nevada 89148,
Attn: Edward M. Nigro.

 

23.       New Tenant's address for purposes of Section 23(b) of the Lease is
hereby changed to c/o HealthSouth Corporation 3660 Grandview Parkway, Suite 200,
Birmingham, Alabama 35243, Attn: Real Estate Department.

 

24.       Landlord hereby grants to New Tenant a right of first refusal (the
“First Refusal Right”) to purchase the Demised Premises in the event that
Landlord shall desire to sell the Demised Premises. If Landlord receives an
offer to purchase the Demised Premises that Landlord desires to accept (a
“Purchase Offer”), then Landlord shall notify New Tenant in writing of such
Purchase Offer and provide New Tenant with a copy of the same. New Tenant shall
have twenty (20) days (the “Right Period”) after receiving such notice and copy
within which to exercise the First Refusal Right; provided, however that if the
Purchase Offer is from a party associated with an inpatient rehabilitation
hospital, long term acute care hospital or skilled nursing facility located or
to be located within Clark County, Nevada, then the Right Period shall be thirty
(30) days from New Tenant's receipt of such notice and copy. If New Tenant
elects to so exercises the First Refusal Right, then New Tenant shall purchase
the Demised Premises at the same price and otherwise on the same terms and
conditions as are specified in the Purchase Offer. If New Tenant does not
exercise the First Refusal Right with respect to such Purchase Offer within the
Right Period, then the First Refusal Right shall terminate with respect to such
Purchase Offer and Landlord may proceed with the sale of the Demised Premises in
accordance with the Purchase Offer. The First Refusal Right shall terminate upon
the earlier of (a) the expiration or sooner termination of the Lease, or (b) the
sale of the Demised Premises pursuant to a Purchase Offer with respect to which
New Tenant does not elect to exercise the First Refusal Right.

 

 11 

 

 

25.      Concurrently with the execution of this Amendment, Landlord and New
Tenant agree to execute a Memorandum of Lease in the form attached hereto as
Exhibit B and Landlord shall record such Memorandum of Lease in the public
records of the county in which the Demised Premises are located within five (5)
days of the date of this Amendment. Landlord shall provide New Tenant with a
copy of the recorded Memorandum of Lease within thirty (30) days of the date of
this Amendment. Landlord and Tenant shall each pay one-half of the costs
associated with the recording of the Memorandum of Lease.

 

26.      During the term of the Lease Agreement and upon request from Tenant,
Landlord shall use commercially reasonable efforts to obtain a Subordination,
Non-Disturbance and Attornment Agreement from any holder or future holder of a
mortgage covering the Demised Premises or the Building in a form reasonably
satisfactory to Tenant, but in no event shall Landlord be required to pay any
amount to obtain any such agreement from any such mortgage holder.

 

27.       The payment and performance obligations of New Tenant under the Lease,
as amended by this Amendment, have been guaranteed by HealthSouth Corporation, a
Delaware corporation, pursuant to a Guaranty of Lease in the form attached
hereto as Exhibit C.

 

28.       Save and except as amended hereby, the Lease Agreement shall remain
unmodified and in full force and effect.

 

29.       The laws of the State of Nevada shall govern the validity,
construction, performance and effect of this Amendment.

 

30.       This Amendment may be executed in any number of counterparts, each of
which when executed and delivered shall be an original, but all such
counterparts shall constitute one and the same amendment.

 

[SIGNATURE PAGE FOLLOWS]

 

 12 

 

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.

 

LANDLORD:  

NEW TENANT:



             

LVRH Properties LLC,

a Nevada limited-liability company

 

HealthSouth Rehabilitation Hospital

of Desert Canyon, LLC, a Delaware

limited-liability company

              By: LVRH Properties Management LLC,   By: /s/ John P. Whittington
    a Nevada limited-liability company   Name: John P. Whittington   and its
Manager   Title: Vice President & Secretary                 By: /s/ Edward M.
Nigro           Name: Edward M. Nigro           Title: Manager    

 

ORIGINAL TENANT:          

Las Vegas Rehabilitation Hospital LLC,

a Nevada limited-liability company

          By:

LVRH Operations Management LLC,

a Nevada limited-liability company

and its Manager

            By: /s/ Edward M. Nigro     Name: Edward M. Nigro     Title: Manager

 

 13 

 

 

EXHIBIT A

 

SITE PLAN

 

[See Attached]

 

 14 

 

 

[tv518991_ex10-1img01.jpg]

 



 15 

 

 

EXHIBIT B

 

APN: 163-32-201-006

 

RECORDING REQUESTED BY AND

WHEN RECORDED RETURN TO:

 

           

 

MEMORANDUM OF LEASE

 

(For recording purposes)

 

THIS MEMORANDUM OF LEASE is made as of ______, 2010, by and between LVRH
Properties LLC, a Nevada limited-liability company (“Landlord”), and ___
___________, a Delaware limited-liability company (“Tenant”), who agree as
follows:

 

l.        Premises. Landlord has leased to Tenant and Tenant has leased from
Landlord, for the consideration and upon and subject to the terms and conditions
of the unrecorded Lease Agreement, dated January 30, 2006, between Landlord and
Las Vegas Rehabilitation Hospital LLC, a Nevada limited liability company
(''LVRH”), as amended by that certain Lease Assignment and Amendment, dated
_____ __, 2010, among Landlord, LVRH and Tenant (collectively the “Lease”) (all
of the terms and conditions of which are hereby incorporated into this
Memorandum of Lease by reference as though set forth in full herein), that
certain real property located at 9175 W. Oquendo Road, Las Vegas, Nevada and
more particularly described on Exhibit A attached hereto and incorporated herein
by reference (the “Demised Premises”).

 

2.       Initial Term. The initial term of the Lease expires May 31, 2025.

 

3.       Renewal Terms. Landlord has granted Tenant four (4) successive options
to extend the term of the Lease by five (5) years each upon and subject to the
terms and conditions of the Lease.

 

4.       Right of First Refusal. In the Lease, Landlord grants to Tenant a right
of first refusal to purchase the Demised Premises on the terms and conditions
set forth therein.

 

5.       No Modification. This Memorandum of Lease has been executed for the
purposes of recordation only and shall not modify the provisions of the Lease,
including the terms and conditions of any options contained therein. In the
event of any inconsistency or conflict between the provisions of this Memorandum
of Lease and the provisions of the Lease, the provisions of the Lease shall
govern and control.

 

 16 

 

 

IN WITNESS WHEREOF, the parties have executed this Memorandum of Lease as of the
day and year first above written.

 

  LANDLORD:       LVRH Properties LLC, a Nevada limited-liability company      
By: LVRH Properties Management LLC, a Nevada limited-liability company and its
Manager             By:              Name:       Title:  

 

  TENANT:                   By:     Name:     Title:  

 

STATE OF NEVADA )   ) :SS COUNTRY OF CLARK )

 

This instrument was acknowledged before me on ______, 2010 by __________ as
Manager of LVRH Properties Management LLC, a Nevada limited-liability company
and the Manager of LVRH Properties LLC, a Nevada limited-liability company.

 

      NOTARY PUBLIC

 

 17 

 

 

STATE OF   )     ) :SS COUNTRY OF   )

 

 

This instrument was acknowledged before me on ______________, by
______________________ as ______________________ of ______________________.

 

      NOTARY PUBLIC

 

 18 

 

 

EXHIBIT A

 

LEGAL DESCRIPTION OF DEMISED PREMISES

 

All that land situated in the County of Clark, State of Nevada, more
particularly described as follows:

 

The West Half (W ½) of the Northwest Quarter (NW ¼) of the Southeast Quarter (SE
¼) of the Northwest Quarter (NW ¼) of Section 32, Township 21 South, Range 60
East, M.D.M., Clark County, Nevada.

 

Excepting Therefrom the North 30 feet and the West 30 feet together with that
certain spandrel area in the Northwest corner thereof as conveyed to the County
of Clark by Grant, Bargain, Sale Deed, Recorded December 05, 2005 in Book
20051205 as Document No. 05274, of Official Records, Clark County Nevada.

 

APN: 163-32-201-006

 

 19 

 

 

EXHIBIT C

 

GUARANTY OF LEASE

 

THIS GUARANTY OF LEASE (this “Guaranty”) is made as of ________, 2010 by
HealthSouth Corporation, a Delaware corporation (“Guarantor”), in favor of LVRH
Properties LLC, a Nevada limited-liability company (“Landlord”).

 

FOR VALUABLE CONSIDERATION, the receipt and sufficiency of which are hereby
acknowledged, Guarantor hereby unconditionally and irrevocably guarantees the
full and faithful performance by _______________________, a _________
(“Tenant”), of all the terms, covenants and conditions of that certain Lease
Agreement, dated January 30, 2006, between Landlord and Las Vegas Rehabilitation
Hospital LLC, a Nevada limited liability company (“LVRH”), as amended by that
certain Lease Assignment and Amendment, dated _______, 2010, among Landlord,
LVRH and Tenant (collectively, the “Lease”). This Guaranty shall remain in full
force and effect regardless of any amendment, modification, extension,
compromise or release of any term, covenant or condition of the Lease or of any
party thereto, as the case may be.

 

The undersigned agrees to indemnify Landlord against any and all liability,
loss, costs, charges, penalties, obligations, expenses, attorney fees,
litigation, judgments, damages, claims and demands of any kind whatsoever in
connection with, arising out of or by reason of the failure by Tenant to perform
its obligations under the Lease. Guarantor waives any right or claim of rights
to cause a marshalling of Tenant's assets or to proceed against Guarantor or
Tenant or any security for the Lease or this Guaranty in any particular order
and Guarantor agrees that any payments or performance required to be made
hereunder shall become due upon demand in accordance with the terms hereof
immediately upon the happening of a default under the Lease, whether or not
Guarantor has been given notice of such default, and Guarantor hereby expressly
waives and relinquishes all rights and remedies accorded by applicable law to
guarantors, including, but not limited to, notice of demand, notice of default,
any failure to pursue Tenant or its property, or any defense arising out of the
absence, impairment or loss of any right of reimbursement or subrogation.

 

The obligations of Guarantor hereunder are independent of the obligations of
Tenant and, in the event of any default hereunder, a separate action or actions
may be brought and prosecuted against Guarantor whether or not Tenant is joined
therein or a separate action or actions is or are brought against Tenant.
Landlord's rights hereunder shall not be exhausted by its exercise of any of its
rights or remedies or by any action or by any number of successive actions until
and unless all obligations hereby guaranteed have been paid and fully performed.

 

No delay on Landlord's part in exercising any right, power or privilege under
this Guaranty or any other document executed in connection herewith shall
operate as a waiver of any such privilege, power or right.

 

Guarantor agrees that any judgment rendered against Tenant for monies or
performance due Landlord shall in every and all respects bind and be conclusive
against Guarantor to the same extent as if Guarantor had appeared in any such
proceedings and judgment therein had been rendered against Guarantor.

 

 20 

 

 

Any circumstance which operates to toll any statute of limitations as to Tenant
shall also toll the statute of limitations as to Guarantor.

 

In the event any action is commenced by Landlord against Guarantor in connection
with this Guaranty, including any bankruptcy proceeding, Landlord shall be
entitled to its costs and expenses, including reasonable attorney fees.

 

The terms, covenants and conditions contained in this Guaranty shall inure to
the benefit of the successors and assigns of Landlord.

 

If any term, covenant or condition of this Guaranty, or any application thereof,
should be held by a court of competent jurisdiction to be invalid, void or
unenforceable, all terms, covenants and conditions of this Guaranty, and all
applications thereof, not held invalid, void or unenforceable shall continue in
full force and effect and shall in no way be affected, impaired or invalidated
thereby,

 

In this Guaranty, whenever the context so requires, the masculine gender
includes the feminine and/or neuter, and the singular number includes the
plural.

 

This Guaranty shall be construed in accordance with its intent and without
regard to any presumption or other rule requiring construction against the party
causing the same to be drafted.

 

The laws of the State of Nevada shall govern the validity, construction,
performance and effect of this Guaranty and any legal suit, action or proceeding
against Guarantor arising out of or relating to this Guaranty shall be
instituted in any federal or state court in Clark County, Nevada, and Guarantor
waives any objection which it may now or hereafter have to the laying of venue
of any such suit, action or proceeding, and Guarantor hereby irrevocably submits
to the jurisdiction of any such court in any suit, action or proceeding.

 

Should Guarantor consist of more than one person or entity, then, in such event,
all such persons and entities shall be jointly and severally liable as Guarantor
hereunder.

 

[Signature Page Follows)

 

 21 

 

 

IN WITNESS WHEREOF, Guarantor has executed this Guaranty as of the date first
above written.

 

  HealthSouth Corporation, a Delaware corporation       By:           Name:    
Title:  

 



 22 

 

 

AMENDMENT NO. 4

 

THIRD AMENDMENT TO THE LEASE dated JANUARY 30, 2006 by and between LVRH
PROPERTIES LLC, a Nevada limited-liability company ( “Landlord”) and LAS VEGAS
REHABILITATION HOSPITAL, a Nevada limited-liability company (“Tenant”) with
respect to the demise by Landlord to Tenant of that certain premises described
as 9175 W. Oquendo Road, Las Vegas, Nevada and shown on the Site Plan attached
as Exhibit A hereto, (all of such premises collectively, the “Demised
Premises”).

 

Landlord has agreed to the following changes:

 

(1)Adjusted triple net rent for 2010 is $115,000 per month.

 

(2)See Attachment #1 for a recapture of the rent discounts for January 1, 2011
to March 31, 2017

 

(3)All other conditions of the lease agreement dated January 30, 2006, shall
remain in full force and effect.

 

LANDLORD   TENANT       LVRH PROPERTIES LLC,   LAS VEGAS REHABILITATION
HOSPITAL, a Nevada limited-liability company   a Nevada limited-liability
company       By:· /s/ Edward M. Nigro   By: /s/ A. Allan Stipe Edward M. Nigro,
Manager   A. Allan Stipe, Manager   Date: June 30, 2009   Date: 4/30/09

 

 

 

 

Attachment (1)

 

Lease Discount Periods

 

1st QTR 2009     Original Rent   128,750  Discounted Rent   (85,000) Difference 
 43,750         Total discount @ 3 Months   131,250         2nd QTR 2009 - 4th
QTR 2009             Original Rent   132,612  Discounted Rent   (85,000)
Difference   47,612         Total discount @ 9 Months   428,508         1st QTR
2010             Original Rent   132,612  Discounted Rent   (115,000)
Difference   17,612         Total discount @ 3 Months   52,836         2nd QTR
2010 - 4th QTR 2010             Original Rent   136,590  Discounted Rent 
 (115,000) Difference   21,590         Total discount @ 9 Months   194,310    
    Total Discount   806,904 

 

 

 

 

Lease Discount Periods

 

Additional Rent Calculation             Remaining Term - 75 Months      January
1, 2011 to March 31, 2017             Total Discount   806,904         Increase
monthly costs   806,904      ÷75      10,759 

 

At end of 1st Term (2017) additional rent is terminated

 

Commencing January 1, 2011           Original Rent   136,590  Addidional Rent 
 10,759* Total Rent   147,349         2nd QTR 2011 - 4th QTR 2011            
Original Rent   140,688  Additioanl Rent   10,759* Total Rent   151,447 

 

*Note - Additional rent only payable from hospital quarterly cash flow greater
than 1.5 times lease payments.

 

-Additional rent not subject to 3% increase.

 

 

 

 

Attachment (2)

 

Investor Proforma

 

Income Property Operating Analysis  YR 2009       YR 2010       YR 2011*      
YR 2012*       YR 2013*  Monthly Net Rent   85,000    1.70    115,000    2.30  
 147,349    2.95    151,447    3.03    155,668                        
 151,447    3.03    156,067    3.12    160,000  Annual Net Rent   1,020,000  
      1,380,000         1,805,070         1,855,353         1,907,004  .Annual
Debt Service   698,000         864,000         864,000         864,000       
 864,000  Net Income   322,000         516,000         941,070         991,353  
      1,043,004  Investor Equity   3,700,000         3,700,000       
 3,700,000         3,700,000         3,700,000  Return   8.7%        13.9%      
 25.4%        26.8%        28.2% DCR             1.60         1.92       
 2.15         2.21 

 

* increase rent by $10,759 per month per lease modification * rate change each
April

 

 

 

 

AMENDMENT NO. 3

 

THIRD AMENDMENT TO THE LEASE dated JANUARY 30, 2006 by and between LVRH
PROPERTIES LLC, a Nevada limited-liability company (“Landlord”) and LAS VEGAS
REHABILITATION HOSPITAL, a Nevada limited-liability company (“Tenant”) with
respect to the demise by Landlord to Tenant of that certain premises described
as 9175 W. Oquendo Road, Las Vegas, Nevada and shown on the Site Plan attached
as Exhibit A hereto, (all of such premises collectively, the “Demised
Premises”).

 

Landlord has agreed to the following changes:

 

(1)Extend the Reduction of the monthly rent under the Lease to $85,000.00 per
month during each month of the year 2009.

 

(2)Deferred rent for the fourth quarter of 2008 to be free rent and the lease
term extended for 3 months until June 30, 2017.

 

(3)All other conditions of the lease agreement dated January 30, 2006, shall
remain in full force and effect

 

LANDLORD   TENANT       LVRH PROPERTIES LLC,   LAS VEGAS REHABILITATION
HOSPITAL, a Nevada limited-liability company   a Nevada limited-liability
company       By:· /s/ Edward M. Nigro   By: /s/ A. Allan Stipe Edward M. Nigro,
Manager   A. Allan Stipe, Manager   Date: 3/12/09   Date: 3/12/09

 



 

 




AMENDMENT NO. 2

 

SECOND AMENDMENT TO THE LEASE dated JANUARY 30, 2006 by and between LVRH
PROPERTIES LLC, .a Nevada limited-liability company (“Landlord”) and LAS VEGAS
REHABILITATION HOSPITAL, a Nevada limited-liability company (“Tenant”) with
respect to the demise by Landlord to Tenant of that certain premises described
as 9175 W. Oquendo Road, Las Vegas, Nevada and shown on the Site Plan attached
as Exhibit A hereto, (all of such premises collectively, the “Demised
Premises”).

 

Landlord has agreed to the following changes:

 

(1)Extend the Reduction of the monthly rent under the Lease during each month of
the second quarter of 2009 to $85,000.

 

(2)Allow payment of the monthly rental in respect of each month of the fourth
quarter of 2008 to be deferred until expiration or termination of the lease
term, at which time all of such unpaid sums will be due and payable to the
Landlord as a lease expiration/termination fee.

 

(3)All other conditions of the lease agreement dated January 30, 2006, shall
remain in full force and effect.

 

LANDLORD   TENANT       LVRH PROPERTIES LLC,   LAS VEGAS REHABILITATION
HOSPITAL, a Nevada limited-liability company   a Nevada limited-liability
company       By: /s/ Edward M. Nigro   By: /s/ A. Allan Stipe   Edward M.
Nigro, Manager     A. Allan Stipe, Manager   Date: April 2, 2009   Date: 5/2/09

 

 

 

 

AMENDMENT NO. 1

 

FIRST AMENDMENT TO THE LEASE dated JANUARY 30, 3006 by and between LVRH
PROPERTIES LLC, a Nevada limited-liability company ( “Landlord”) and LAS VEGAS
REHABILITATION HOSPITAL, a Nevada limited-liability company (“Tenant”) with
respect to the demise by Landlord to Tenant of that certain premises described
as 9175 W. Oquendo Road, Las Vegas, Nevada and shown on the Site Plan attached
as Exhibit A hereto, (all of such premises collectively, the “Demised
Premises”).

 

Landlord has agreed to the following changes:

 

(1) Reduction of the monthly rent under the Lease during each month of the
fourth quarter of 2008 and the first quarter of 2009 to $85,000.

 

(2)Allow payment of the monthly rental in respect of each month of the fourth
quarter of 2008 to be deferred until expiration or termination of the lease
term, at which time all of such unpaid sums will be due and payable to the
Landlord as a lease expiration/termination fee.

 

(3)All other conditions of the lease agreement dated January 30, 2006, shall
remain in full force and effect.

 

LANDLORD   TENANT       LVRH PROPERTIES LLC,   LAS VEGAS REHABILITATION
HOSPITAL, a Nevada limited-liability company   a Nevada limited-liability
company       By:· /s/ Edward M. Nigro   By: /s/ A. Allan Stipe   Edward M.
Nigro, Manager     A. Allan Stipe, Manager   Date: 1/30/09   Date: 1/30/09

 



 

 

 

LEASE AGREEMENT

(Triple-Net/Single-Tenant)

 

THIS LEASE AGREEMENT (Triple-Net/Single-Tenant) (this “Agreement”) is made this
30th day of January, 2006, by and between LVRH PROPERTIES LLC, a Nevada
limited-liability company (“Landlord”) and LAS VEGAS REHABILITATION HOSPITAL, a
Nevada limited-liability company (“Tenant”) with respect to the demise by
Landlord to Tenant of that certain premises described as 9175 W, Oquendo Road,
Las Vegas, Nevada and shown on the Site Plan attached as Exhibit A hereto, (all
of such premises collectively, the “Demised Premises”),

 

NOW, THEREFORE, for and in consideration of the covenants and agreements set
forth herein, Landlord arid Tenant agree as follows:

 

1.Grant of Leasehold. Landlord hereby demises and leases the Demised Premises to
Tenant for the period, at the rental rate, and subject to the other terms and
conditions set forth herein.

 

2.         Demised Premises. Landlord shall construct upon the Demised Premises
a shell building containing approximately fifty thousand (50,000) square feet as
provided in Exhibit B (attached) (the “Building’”). There shall be no deduction
or exclusion for any square feet of the Building included within the Demised
Premises by reason of corridors, interior partitions or any other interior
construction, improvements or equipment. The actual number of square feet of the
Building shall be deemed to be equal to the aforementioned approximation.

 

3.         Term.

 

a.           Base Term. Unless terminated earlier as provided herein, the term
of this Lease (as extended from time to time and until the term hereof expires
or is terminated hereunder, the “Term “) shall be for a period of ten (10)
years, beginning at 1:00 A.M. on the earlier of the following dates: (i) the day
after Landlord receives a Certificate of Occupancy or Temporary Certificate of
Occupancy for the Demised Premises, issued by the applicable building department
in the municipality in which the Demised Premises is located, upon completion of
Landlord’s Work (as hereinafter defined); or (ii) the date Tenant commences to
do business in, upon or from the Demised Premises (the “Commencement Date”),
Lessee shall execute, within seven (7) days of Landlord’s request, a Memorandum
of Lease in form acceptable to Landlord, reflecting the existence and duration
of the Lease, the location of the Demised Premises, and such other information
as Landlord may reasonably request, which Memorandum may be placed of record by
Landlord.

 

b.         Extension Options. So long as no “Event of Default” (as hereinbelow
defined) is in effect at the time of such exercise by Tenant, Tenant shall have
two consecutive rights to extend the Term of this Lease by a period of ten (10)
years per each such extension option; provided, however, that upon any such
extension of the Term all of the remaining terms and conditions hereof
(including, without limitation, the cost of living adjustments to Base Rent set
forth in Section 4(a) below) shall remain in force and effect; provided further,
that to exercise any such option Tenant must give Landlord written notice of
such exercise, in accordance with the provisions hereof, not less than six (6)
months prior to the date that the Term would otherwise expire.

 

 

 

  

c.        Holdover. Tenant shall vacate the Demised Premises on the expiration
or earlier termination of this Lease. Tenant shall reimburse Landlord for and
indemnify and hold Landlord harmless against all damages, claims, losses,
penalties, charges, and expenses (including reasonable attorneys’ fees) incurred
by Landlord resulting from any delay by Tenant in vacating the Demised Premises.
If Tenant does not vacate the Demised Premises upon the expiration or earlier
termination of the Lease, Tenant’s occupancy of the Demised Premises shall be a
tenancy at sufferance, subject to all the terms of this Lease applicable to a
tenancy at sufferance, except that the “Base Rent” (as hereinafter defined) then
in effect shall be equal to one hundred fifty percent (150%) of the Base Rent in
effect immediately prior to the expiration or earlier termination of this Lease.
Nothing contained in this paragraph shall be construed as consent by Landlord to
any holding over by Tenant of the Demised Premises, and Landlord expressly
reserves the right to require Tenant to surrender possession of the Demised
Premises to Landlord upon the expiration or earlier termination of the Lease.

 

4.         Rent.

 

a.          Base Rent. Subject to adjustment as hereinafter provided, Tenant
shall pay Landlord as base rent (“Base Rent”) for the Term of this Lease the sum
of TWO DOLLARS FIFTY CENTS ($2.50) per square foot of the Demised Premises
(i.e., $225,000) per month in advance on the first day of each month during the
Term of this Lease beginning on the Commencement Date. If the Commencement Date
is not the first day of a calendar month then: (i) Base Rent for such fractional
portion of the first month shall be due on the Commencement Date, and (ii) the
Base Rent due for such fractional month shall be prorated based upon the actual
number of days in such fractional month.

 

b.        Cost of Living Adjustment. Cost of Living Adjustment. The Base Rent
shall be increased from the amount then in effect on the first day of the
thirteenth (13th) full calendar month following the Commencement Date and on
each annual anniversary thereof (each, an “Adjustment Date “) during the Term of
the Lease (including any extension option periods) in the amount of three
percent (3%) per year of the Base Rent amount then in effect. Landlord shall
notify Tenant of each increase by delivering a written statement setting forth
the new amount of the Base Rent. Tenant shall pay the new Base Rent from its
effective date until the next annual increase,

 

c.         Utilities. Tenant shall in respect of all periods of the Term pay all
costs and charges of any kind (including all usage charges) for the provision of
all utilities and services at the Demised Premises, including without limitation
water, gas, heat, electricity, power, garbage service, air conditioning,
telephone service, sewer service charges and sewer rentals charged or
attributable to the Demised Premises, cleaning of the Demised Premises and all
other services or utilities used in, upon or about the Demised Premises by
Tenant or any of its subtenants, licensees, or concessionaires during the term
hereof (collectively “Utilities and Services”). Tenant shall contract with, and
pay directly to the appropriate supplier the cost of all Utilities and Services
supplied to the Demised Premises.

 

 -2- 

 

 

d.        Property Taxes. Tenant shall in respect of all periods of the Term pay
all real property taxes and general and special assessments on the Demised
Premises, and shall pay all taxes charged against trade fixtures, utility
installations, furnishings, equipment or any other personal properly belonging
to Tenant. Except to the extent Landlord elects to bill for any taxes and/or
assessments under Section 4(f) below, Landlord shall forward to Tenant in a
timely manner all bills and notices with respect to such real property taxes and
assessments as are received by Landlord from third parties, and within five (5)
days after request by Landlord (and in no event less than quarterly), Tenant
shall provide Landlord with written evidence of each such payment,

 

e.         Other Costs. The parties acknowledge that this Lease is intended to
be a fully net lease to the Landlord and that Tenant shall be responsible for
all costs and expenses of any kind or nature incurred in connection with the
ownership or operation of the Demised Premises including, without limitation;
those set forth in Sections 4(c) and 4(d) hereinabove; all repairs required to
be made to the Demised Premises, except to the extent of such roof or structural
repairs as are expressly required to be made by Landlord pursuant to Section 9
hereinbelow; all costs of landscaping, parking, sweeping, maintenance and
repairs, power, water, other utilities, decorative features, wages for on-site
cleaning, parking, and/or security personnel, management fees, insurance
premiums and deductibles, license and permit fees and associated costs,
professional fees, waste disposal (except as set forth below), heating,
ventilation and air conditioning costs and repairs, and materials and supplies.
Tenant shall be solely responsible (and at its sole cost and expense) for all
waste disposal including all medical, special, infectious, and other waste
disposal and for all Hazardous Waste disposal and Tenant shall in all respects
indemnify, defend (with counsel designated by Landlord) and hold Landlord
harmless with respect thereto.

 

f.            Monthly and Other Payment of Non-Base Rent Charges. Landlord may
in its discretion from time to time estimate the aggregate amount of all charges
to be paid by Tenant hereunder other than for Base Rent and bill Tenant for
one-twelfth of such amount on a monthly rental invoice, in which event such
billed amount must be paid punctually together with the Base Rent due (it being
understood that such additional amount shall for all purposes be treated as
“Rent” hereunder). Promptly after each anniversary of the Commencement Date,
Landlord shall calculate the actual sum that would be due under this Lease
(i.e., for all charges from Tenant other than for Base Rent) in respect of the
12-month period immediately prior to such anniversary and refund any overpaid
amount resulting from Tenant’s prior monthly payments or bill Tenant for any
underpaid amount resulting notwithstanding Tenant’s prior monthly payments (with
any underpaid sum to be due promptly upon billing). In addition to the
foregoing, Landlord may from time to time in its discretion establish such
further procedures with respect to payment of non- Base Rent sums due under this
Lease as Landlord may from time to time reasonably designate.

 

 -3- 

 

 

g.            Payment. Each payment of rent or any other obligation of the
Tenant shall be paid in lawful money of the United States of America without
prior demand or notice and without any deduction, set off or counterclaim
whatsoever by delivering the rent payment including all adjustments thereto to
the office of the Landlord or at such other place or places as may from time to
time be designated in writing by the Landlord. All sums to be paid under this
Lease by Tenant, including, without limitation, all Base Rent, and all other
charges required to be paid under this Section 4, shall for all purposes be
deemed to be “Rent.”

 

5.         Possession and Surrender of Demised Premises.

 

a.           Acceptance of Demised Premises. Tenant shall by entering upon and
occupying the Demised Premises be deemed to have accepted the Demised Premises
in its “as is” condition as of the Commencement Date, subject to all recorded
matters and laws. Tenant acknowledges that neither Landlord nor its agents have
made any representations or warranties as to the suitability or fitness of the
Demised Premises for the conduct of Tenant’s business or for any other purpose,
nor has Landlord or its agents or employees agreed to undertake any alterations
or construct any further tenant improvements to the Demised Premises except as
expressly provided in this Lease. Notwithstanding anything to the contrary, upon
Landlord’s request Tenant shall hereafter execute and deliver such Memorandum of
Commencement Date, in form reasonably designated by Landlord, certifying the
date that is the Commencement Date, Tenant’s acceptance and approval of the
Demised Premises without reservation, and such other matters as Landlord may
reasonably request.

 

b.           Removal of Tenant’s Property. Upon the expiration or sooner
termination of the term of this Lease, Tenant shall, at its sole cost and
expense, remove all personal property and trade fixtures which Tenant has
installed or placed on the Demised Premises (all of which are hereinafter
referred to as “Tenant’s property”) from the Demised Premises and repair all
damage thereto resulting from such removal and Tenant shall thereupon surrender
the Demised Premises in the same condition as on the date when the Demised
Premises was ready for occupancy, reasonable wear and tear excepted. In the
event Tenant shall fail to remove any of Tenant’s property as provided herein,
Landlord may, but is not obligated to, at Tenant’s expense, remove all of such
property not so removed and repair all damage to the Demised Premises resulting
from such removal, and Landlord shall have no responsibility to Tenant for any
loss or damage to said property caused by or resulting from such removal or
otherwise.

 

6.          Use of Demised Premises. The Demised Premises are leased to Tenant
solely for the operation of a rehabilitation hospital and uses incidental
thereto. Tenant shall continuously use the Demised Premises for this purpose and
shall not use or allow to be used the Demised Premises, or any portion thereof,
for any other purpose or purposes whatsoever without Landlord’s prior written
consent. Tenant shall conduct business under the trade name of “DESERT CANYON
REHABILITATION HOSPITAL” and no other without prior written consent of Landlord.

 

 -4- 

 

 

a.        Tenant’s Duty to Keep Demised Premises Repaired and in Good Order.
Tenant shall keep and maintain in good order, condition, and repair (including
any such replacement and restoration as is required for that purpose) the
Demised Premises and every part thereof and any and all appurtenances thereto
wherever located, including, but not limited to, the exterior and interior
portion of all doors, door checks, windows, plate glass, store front, all
plumbing and sewage facilities within the Demised Premises, fixtures, heating
and air conditioning and electrical systems, sprinkler system, if any, and
walls, floors and ceilings, and any work performed by or on behalf of Tenant
after the Commencement Date. Tenant shall also keep and maintain in good order,
condition and repair (including any such replacement and restoration as is
required for that purpose) any special equipment, fixtures or facilities other
than the usual and ordinary plumbing and utility facilities, which special
facilities shall include but not be limited to grease traps, located outside the
Demised Premises. Tenant shall contract with a service company for the
maintenance of air-conditioning equipment, with a copy of the service contract
to be furnished to the Landlord within ten (10) days after opening for business,
and a copy of any subsequent contracts to be furnished from time to time during
the Term of this Lease. Landlord agrees to assign to Tenant any warranties
Landlord may have pertaining to those parts of the Demised Premises Tenant is
responsible for maintaining hereunder. Tenant shall store all trash and garbage
in metal containers located where designated by Landlord and so as not to be
visible or create a nuisance to customers and business invitees in the Demised
Premises, and so as not to create or permit any health or fire hazard and
arrange for the prompt and regular removal thereof. If Tenant fails to maintain
or repair the Demised Premises as required hereunder, Landlord may, upon ten
(10) days prior notice to Tenant (except that no notice shall be required in the
case of an emergency), enter the Demised Premises and perform such maintenance
or repair on behalf of Tenant, In such case, Tenant shall reimburse Landlord for
all costs incurred in performing such maintenance or repair, immediately upon
demand.

 

b.        Compliance with Law; Due Licensure of Medical Personnel. Tenant will
not use the Demised Premises or any portion thereof: (i) in violation of any
law, ordinance, rule, regulation, certificate of occupancy, or (ii) for any
business or purpose that creates risks of fire or other hazards that would in
any way increase, suspend or void the rate or amount of insurance of any type to
the Landlord on any part of the Demised Premises. Tenant shall at all times
during the Term of this Lease, and at Tenant’s sole cost and expense, comply
with all governmental rules, regulations, ordinances, statutes and laws,
(including, without limitation, the Americans with Disabilities Act of 1990 (and
all rules and regulations promulgated thereunder)), and the orders and
regulations of the National Board of Fire Underwriters or any other body now or
hereafter exercising similar functions, now or hereafter in effect pertaining to
the use, occupancy, condition or alteration of the Demised Premises, Landlord
makes no representation or warranty as to the condition of the Demised Premises
with respect to any law or the suitability of the Demised Premises for Tenant’s
intended use or whether such use complies with any or all laws. Tenant covenants
that all persons who furnish medical services or related activities of any kind
at the Demised Premises shall be and remain appropriately licensed and in good
standing with the applicable state licensing board(s) and any applicable
federal, state or local certification or licensing agency or office.

 

c.        Compliance with Rules and Regulations. Tenant hereby covenants and
agrees that it, its agents, employees, servants, contractors, subtenants and
licensees shall abide by the rules and regulations set forth above and such
additional rules and regulations hereafter adopted and amendments and
modifications of any of the foregoing as Landlord may, from time to time, adopt
for the safety, care and cleanliness of the Demised Premises, for the
preservation of good order thereon,

 

 -5- 

 

 

d.        Use of Plumbing. The plumbing facilities in the Demised Premises shall
not be used for any other purpose than that for which they are constructed, and
no foreign substance of any kind shall be thrown therein, and the expense of any
breakage, stoppage or damage resulting from a violation of this provision shall
be borne by Tenant who shall, or whose employees, agents, servants, customers or
invitees shall have caused it.

 

e.        Pest Control. Tenant shall keep the Demised Premises free from pests
and vermin.

 

f.        Trash. Tenant shall not burn any trash or garbage of any kind in or
about the Demised Premises.

 

g.        Insurance. Tenant shall, at Tenant’s expense, maintain property
insurance on the Demised Premises and appurtenant structures in such amount as
Landlord and any mortgagees may deem necessary or appropriate. In addition,
Tenant shall, at Tenant’s expense, obtain and keep in force at all times during
the Term of the Lease, a policy or policies of insurance covering loss or damage
to all of the improvements, betterments, personal property, utility
installations, trade fixtures, furnishings, and business contents located within
the Demised Premises, in the amount of one hundred percent (100%) of the full
replacement value thereof as reasonably ascertained by the Tenant’s insurance
carrier against risks of direct physical loss or damage, normally covered in an
“all risk” policy (including the perils of flood and surface waters), as such
term is used in the insurance industry; provided, however, that Tenant shall
have no obligation to insure against earthquakes or against acts of terror. The
proceeds of such insurance shall be used for the repair or replacement of the
property so insured (including, without limitation, any repair or replacement of
such property in accordance with Section 16 below).

 

Tenant shall, at Tenant’s expense, maintain a policy of Commercial General
Liability insurance insuring Tenant and as additional insureds, Landlord and any
of Landlord’s mortgagees, against liability arising out of the ownership, use,
occupancy or maintenance of the Premises, Such insurance shall be on an
occurrence basis providing single-limit coverage in an amount not less than Two
Million Dollars ($2,000,000) per occurrence. The initial amount of such
insurance shall be subject to periodic increases upon reasonable demand by
Landlord based upon inflation, increased liability awards, recommendation of
professional insurance advisers, and other relevant factors. However, the limits
of such insurance shall not limit Tenant’s liability nor relieve Tenant of any
obligation hereunder.

 

Insurance required to be maintained by Tenant hereunder shall be in companies
holding a “General Policyholders’ Rating” of B-plus or better and a “financial
rating” of 10 or better, as set forth in the most current issue of “Best’s
Insurance Guide,” or such comparable ratings as Landlord shall approve, in its
sole discretion. Tenant shall promptly deliver to Landlord, within thirty (30)
days of the Commencement Date, original certificates evidencing the existence
and amounts of such insurance. No such policy shall be cancelable or subject to
reduction of coverage except after thirty (30) days prior written notice to
Landlord. Tenant shall, within thirty (30) days prior to the expiration,
cancellation or reduction of such policies, furnish Landlord with renewals or
“binders” thereof. Tenant shall not do or permit to be done anything which shall
invalidate the insurance policies required under this Lease.

 

Tenant shall obtain from the issuers of the insurance policies referred to in
this Lease a waiver of subrogation provision in said policies (with respect to
Landlord) and Tenant hereby releases and relieves Landlord, and waives any and
all rights of recovery against Landlord, or against the employees, officers,
agents and representatives of Landlord, for loss or damage arising out of or
incident to the perils required to be insured against under this Lease which
perils occur in, on or about the Demised Premises, whether due to the negligence
of Landlord or Landlord’s or their agents, employees, contractors or invitees.

 

h.        Signs. Tenant shall not place any signs on the exterior of the Demised
Premises without Landlord’s consent, which consent shall not be unreasonably
withheld.

 

i.         Hazardous Substances, Including Medical, Special, and Infectious
Waste. The term “Hazardous Substance” as used in this Lease shall mean any
product, substance, chemical, material or waste (i.e., whether medical, special,
infectious, or otherwise), whose presence, nature, quantity and/or intensity of
existence, use, manufacture, disposal, transportation, spill, release or effect,
either by itself or in combination with other materials expected to be on the
Demised Premises, is: (i) potentially injurious to the public health, safety or
welfare, the environment, or the Demised Premises; (ii) regulated or monitored
by any governmental authority; or (iii) a basis for potential liability of
Landlord to any governmental agency or third party under any applicable statute
or common law theory. Hazardous Substance shall include, but not be limited to,
hydrocarbons, petroleum, gasoline, crude oil or any products or by-products
thereof, or any hazardous or toxic substance, material or waste, regulated or
listed pursuant to any federal, state or local environmental law, including
without limitation, the Clean Air Act, the Clean Water Act, the Toxic Substances
Control Act, the Comprehensive Environmental Response Compensation and Liability
Act, the Resource Conservation and Recovery Act, the Federal Insecticide,
Fungicide, Rodenticide Act, the Safe Drinking Water Act, and the Occupational
Safety and Health Act., Tenant shall not engage in any activity in or about the
Demised Premises which constitutes a “Reportable Use” (as hereinafter defined)
of Hazardous Substances without the express prior written consent of Landlord
and compliance in a timely manner (at Tenant’s sole cost and expense) with all
Applicable Requirements (as defined below). “Reportable Use” shall mean (i) the
installation or use of any above or below ground storage tank, (ii) the
generation, possession, storage, use, transportation, or disposal of a Hazardous
Substance that requires a permit from, or with respect to which a report,
notice, registration or business plan is required to be filed with, any
governmental authority, and (iii) the presence in, on or about the Demised
Premises of a Hazardous Substance with respect to which any Applicable
Requirements require that a notice be given to persons entering or occupying the
Demised Premises or neighboring properties. Notwithstanding the foregoing,
Tenant may, without Landlord’s prior consent, but upon notice to Landlord and in
compliance with all Applicable Requirements, use any ordinary and customary
materials reasonably required to be used by Tenant in the normal course of the
uses permitted under Section 6 of the Lease, so long as such use is not a
Reportable Use and does not expose the Demised Premises or neighboring
properties to any meaningful risk of contamination or damage or expose Landlord
to any liability therefor. In addition, Landlord may (but without any obligation
to do so) condition its consent to any Reportable Use of any Hazardous Substance
by Tenant upon Tenant’s giving Landlord such additional assurances as Landlord,
in its reasonable discretion, deems necessary to protect itself, the public, the
Demised Premises and the environment against damage, contamination or injury
and/or liability therefor, including but not limited to the installation (and,
at Landlord’s option, removal on or before Lease expiration or earlier
termination) of reasonably necessary protective modifications to the Demised
Premises.

 

 -6- 

 

  

To the extent necessary to Tenant’s business and consistent with the prudent
operation of Tenant’s business and all applicable laws, roles, and regulations,
Tenant may store and/or utilize Hazardous Substances; provided, however, that
Tenant shall from time to time furnish Landlord with a comprehensive list of all
such Hazardous Materials (i.e., medical, special, infectious, or otherwise) so
stored and/or utilized at the Demised Premises. In addition, prior to the
installation and use of any equipment, Tenant shall provide Landlord with a list
of such equipment and its intended use; a list of any Hazardous Substances which
will be used or generated in connection with such equipment; and Tenant’s
proposed procedures for the use, storage and disposal of any Hazardous
Substances, including, but not limited to, the procedure for silver recovery for
any radiology equipment.

 

If Tenant knows, or has reasonable cause to believe, that a Hazardous Substance
has come to be located in, on, under or about the Demised Premises, other than
as set forth above or as previously consented to by Landlord, Tenant shall
immediately give Landlord written notice thereof, together with a copy of any
statement, report, notice, registration, application, permit, business plan,
license, claim, action, or proceeding given to, or received from, any
governmental authority or private party concerning the presence, spill, release,
discharge of, or exposure to, such Hazardous Substance including but not limited
to all such documents as may be involved in any Reportable Use involving the
Demised Premises, Tenant shall not cause or permit any Hazardous Substance to be
spilled or released in, on, under or about the Demised Premises (including,
without limitation, through the plumbing or sanitary sewer system).

 

Tenant shall indemnify, protect, defend and hold Landlord, its agents,
employees, lenders and ground lessor, if any, and the Demised Premises, harmless
from and against any and all damages, liabilities, judgments, costs, claims,
liens, expenses, penalties, loss of permits and attorneys’ and consultants’ fees
arising out of or involving any Hazardous Substance brought onto the Demised
Premises by or for Tenant or by anyone under Tenant’s control. Tenant’s
obligations under this paragraph shall include, but not be limited to, the
effects of any contamination or injury to person, property or the environment
created or suffered by Tenant, and the cost of investigation (including
consultants’ and attorneys’ fees and testing), removal, remediation, restoration
and/or abatement thereof, or of any contamination therein involved, and shall
survive the expiration or earlier termination of this Lease. No termination,
cancellation or release agreement entered into by Landlord and Tenant shall
release Tenant from its obligations under this Lease with respect to Hazardous
Substances, unless specifically so agreed by Landlord in writing at the lime of
such agreement.

 

 -7- 

 

  

Tenant shall, at Tenant’s sole cost and expense, fully, diligently and in a
timely manner, comply with all “Applicable Requirements” which term is used in
this Lease to mean all laws, rules, regulations, ordinances, directives,
covenants, easements and restrictions of record, permits, the requirements of
any applicable fire insurance underwriter or rating bureau, and the
recommendations of Landlord’s engineers and/or consultants, relating in any
manner to the Demised Premises (including but not limited to matters pertaining
to (i) industrial hygiene, (ii) environmental conditions on, in, under or about
the Demised Premises, including soil and groundwater conditions, and (iii) the
use, generation, manufacture, production, installation, maintenance, removal,
transportation, storage, spill, or release of any Hazardous Substance), now in
effect or which may hereafter come into effect. Tenant shall, within five (5)
days after receipt of Landlord’s written request, provide Landlord with copies
of all documents and information, including but not limited to permits,
registrations, manifests, applications, reports and certificates, evidencing
Tenant’s compliance with any Applicable Requirements specified by Landlord, and
shall immediately upon receipt, notify Landlord in writing (with copies of any
documents involved) of any threatened or actual claim, notice, citation,
warning, complaint or report pertaining to or involving failure by Tenant or the
Demised Premises to comply with any Applicable Requirements.

 

Landlord, Landlord’s agents, employees, contractors and designated
representatives, and any mortgagee under a mortgage or beneficiary under a deed
of trust encumbering the Demised Premises shall have the right to enter the
Demised Premises at any time in the case of an emergency, and otherwise at
reasonable times, for the purpose of inspecting the condition of the Demised
Premises and for verifying compliance by Tenant with this Lease and all
Applicable Requirements, and Landlord shall be entitled to employ experts and/or
consultants in connection therewith to advise Landlord with respect to Tenant’s
activities, including but not limited to Tenant’s installation, operation, use,
monitoring, maintenance, or removal of any Hazardous Substance on or from the
Demised Premises. The costs and expenses of any such inspections shall be paid
by the party requesting same, unless a default of this Lease by Tenant or a
violation of Applicable Requirements or a contamination, caused or materially
contributed to by Tenant, is found to exist or to be imminent, or unless the
inspection is requested or ordered by a governmental authority as the result of
any such existing or imminent violation or contamination. In such case, Tenant
shall upon request reimburse Landlord or Landlord’s Mortgagee, as the case
maybe, for the costs and expenses of such inspections.

 

 -8- 

 

 

7.         Alteration and Improvements. Tenant shall not make any additions,
alterations, improvements or changes (“improvements”) in or to the Demised
Premises without the prior written approval of Landlord, which approval shall
not be unreasonably withheld. In no event shall any consent be granted if Tenant
is in default hereunder. Notwithstanding the foregoing, Tenant shall have the
right to make improvements without Landlord’s consent where such improvements;
(i) are non-structural; (ii) do not affect the electrical, mechanical, plumbing,
HVAC or other systems of the building containing the Demised Premises; and (iii)
cost no more than One Hundred Thousand Dollars ($]00,000) in any calendar year.
Any improvements shall be made promptly and in a good and workmanlike manner and
in compliance with all insurance requirements and with all applicable permits,
authorizations, building regulations, zoning laws and all other governmental
rules, regulations, ordinances, statutes and laws, now or hereafter in effect
pertaining to the Demised Premises or Tenant’s use thereof shall be performed in
such manner as not to delay or impose any additional expense upon Landlord in
construction, maintenance or operation of the building containing the Demised
Premises. Throughout the performance of improvements, Tenant, at its expense,
shall carry, or cause to be carried, workers’ compensation insurance in
statutory limits, and general liability insurance for any occurrence in or about
the Demised Premises, of which Landlord and its managing agent shall be named as
additional parties insured, in such limits as Landlord may reasonably prescribe.
Tenant further covenants and agrees that any mechanic’s lien filed against the
Demised Premises for work claimed to have been done for, or materials claimed to
have been furnished to Tenant, will be discharged by Tenant, by bond or
otherwise, within ten (10) days after the filing thereof, at the cost and
expense of Tenant.

 

8.         Liens. Tenant shall at all times indemnify, save, and hold Landlord
and the Demised Premises, free, clear and harmless from any claims, liens,
demands, charges, encumbrances, litigation and judgments arising directly or
indirectly out of any use, occupancy or activity of tenant, or any person or
entity holding through or under Tenant or out of any work performed, material
furnished, or obligations incurred by Tenant in, upon or otherwise in connection
with the Demised Premises. Tenant shall give Landlord written notice at least
ten (10) business days prior to the commencement of any such work on the Demised
Premises to afford Landlord the opportunity of filing appropriate notices of
non-responsibility. Tenant shall, at its sole cost and expense, within fifteen
(15) days after filing of any lien of record, obtain the discharge and release
thereof. Nothing contained herein shall prevent Landlord, at the cost and for
the account of Tenant, from obtaining said discharge and release in the event
Tenant fails or refuses to do the same within said fifteen (15) day period,

 

9.         Landlord’s Repairs. Except as set forth herein, Landlord shall have
no maintenance, repair or restoration obligations whatsoever under this Lease or
otherwise, Tenant expressly waives the benefit of any statute in effect now or
in the future which might give Tenant the right to make repairs at the
Landlord’s expense or to terminate this Lease due to the Landlord’s failure to
keep the Demised Premises in good order, condition, or repair. Notwithstanding
anything to the contrary, Landlord shall, at its cost and expense, be obligated
to maintain the roof and structure of the Premises and to make all requisite
repairs thereto and restorations thereof, except to the extent that such
maintenance, repair or restoration is required as a result of the willful
misconduct or negligence of Tenant or any of its personnel, patients, agents,
licensees or invitees, in which event the cost of such maintenance, repair or
restoration shall be borne by Tenant.

 



 -9- 

 

 

10.       Indemnification. Tenant hereby covenants and agrees to indemnify, save
and hold Landlord harmless from any and all liability, loss, expenses (including
attorney’s fees, judgments, claims, liens and demands of any kind whatsoever) in
connection with, (j) Tenant’s use of the Demised Premises, or (ii) the conduct
of Tenant’s business, or (iii) any activity, work or things done in the Demised
Premises, or (iv) any default in the performances of any obligation on Tenant’s
part to be performed under the terms of the Lease, or (v) any negligence of
Tenant, or any of Tenant’s agents, contributors or employees. Notwithstanding
the foregoing, Tenant shall not be required to defend, save harmless or
indemnify Landlord, and Landlord shall indemnify, save and hold harmless Tenant,
from any liability for injury, loss, accident or damage to any person is or
property resulting from Landlord’s negligence or willful acts or omissions, or
those of Landlord’s agents, contractors or employees.

 

11.       Subordination. Tenant agrees upon request of Landlord to subordinate
this Lease and its rights hereunder to the lien of any mortgage, deed of trust
or other encumbrance, together with any renewal, extensions or replacements
thereof, now or hereafter placed, charged or enforced against the Demised
Premises, or any portion thereof, or any property of which the Demised Premises
is a part, and to execute and deliver at any time, and from time to time, upon
demand by Landlord, such documents as may be required to effectuate such
subordination, and in the event that Tenant shall fail, neglect or refuse to
execute and deliver any such documents to be executed by it, Tenant hereby
appoints Landlord, it successors and assigns, the attorney-in-fact of Tenant
irrevocably to execute and deliver any and all such documents for and on behalf
of Tenant; provided, however, Tenant shall not be required to effectuate such
subordination, nor shall Landlord be authorized to effectuate such subordination
on behalf of Tenant, unless the mortgagee or beneficiary named in such mortgage,
deed of trust, or other encumbrance shall first agree in writing, for the
benefit of Tenant, that so long as Tenant is not in default under any of the
provisions, covenants or conditions of this Lease on the part of Tenant to be
kept and performed, that neither this Lease nor any of the rights to Tenant
hereunder shall be terminated or modified or be subject to termination or
modification, nor shall Tenant’s possession of the Demised Premises be disturbed
by proceedings to foreclose said mortgage, deed of trust or other encumbrance.
In the event that the mortgagee or beneficiary of any such mortgage or deed of
trust elects to have this Lease a prior lien to its mortgage or deed of trust,
then and in such event, upon such mortgagee’s or beneficiary’s giving written
notice to Tenant to that effect, this Lease shall be deemed prior in lien to
such mortgage or deed of trust, whether this Lease is dated prior to or
subsequent to the date of recordation of such mortgage or deed of trust. Tenant
shall, in the event any proceedings are brought for the foreclosure of the
Demised Premises or in the event of exercise of the power of sale under any deed
of trust made by the Landlord covering the Demised Premises, attorn to the
purchaser upon any such foreclosure or sale and recognize such purchaser as the
Landlord under this Lease.

 

12.       Estoppel Certificate. Upon Landlord’s written request, Tenant shall
execute, acknowledge and deliver to Landlord a written statement certifying; (i)
that none of the terms or provisions of this Lease have been changed (or if they
have been changed, stating how they have been changed); (ii) that this Lease has
not been canceled or terminated; (iii) the last date of payment of the Base Rent
and other charges and the time period covered by such payment; (iv) that
Landlord is not in default under this Lease (or, if Landlord is claimed to be in
default, stating why); and (v) such other matters as may be reasonably required
by Landlord or the holder of a mortgage, deed of trust or lien to which the
Demised Premises is or becomes subject. Tenant shall deliver such statement to
Landlord within ten (10) days after Landlord’s request. Any such statement by
Tenant may be given by Landlord to any prospective purchaser or encumbrancer of
the Demised Premises. Such purchaser or encumbrancer may rely conclusively upon
such statement as true and correct.

 

 -10- 

 

 

If Tenant does not deliver such statement to Landlord within such ten (10) day
period, Landlord, and any prospective purchaser or encumbrancer, may
conclusively presume and rely upon the following facts: (i) that the terms and
provisions of this Lease have not been changed except as otherwise represented
by Landlord; (ii) that this Lease has not been canceled or terminated except as
otherwise represented by Landlord; (iii) that not more than one month’s Base
Rent or other charges have been paid in advance; and (iv) that Landlord is not
in default under the Lease, In such event, Tenant shall be estopped from denying
the truth of such facts.

 

13.       Assignment and Subletting, Tenant shall not assign, mortgage, pledge,
hypothecate or encumber this Lease nor the leasehold estate hereby created or
any interest herein or sublet the Demised Premises or any portion thereof, or
license the use of all or any portion of the Demised Premises without prior
written consent of the Landlord which consent shall not be withheld: (i) for any
sublease, so long as Tenant has not subleased in the aggregate over one-third of
the Demised Premises giving effect to such sublease; and (ii) for an assignment,
if the proposed assignment is being made to an assignee of good repute with
equal or superior credit-worthiness to that of Landlord, and such assignee will
only utilize the Demised Premises as an inpatient rehabilitation hospital.
Neither the consent by Landlord to any assignment or subletting, nor the act of
any such assignment or subletting, shall constitute a waiver of the necessity
for such consent to any subsequent assignment subletting, nor shall it
constitute a release of any obligations of Tenant under this Lease. Tenant shall
pay all costs, expenses and reasonable attorney’s fees that may be incurred or
paid by Landlord in processing, documenting, or administering any request of
Tenant for Landlord’s consent required pursuant to this Section. If this Lease
be assigned, or if the Demised Premises or any part thereof be sublet or
occupied by anybody other than Tenant, Landlord may collect rent from the
assignee, subtenant or occupant, and apply the net amount collected to the rent
herein reserved, but no such assignment, subletting, occupancy or collection
shall be deemed a waiver of this covenant, or the acceptance of the assignee,
subtenant or occupant as tenant, or a release of Tenant from the further
performance by Tenant of covenants on the part of Tenant herein contained,

 

a.        Assignor Remains Liable. In the absence of an express agreement in
writing to the contrary, executed by Landlord, no assignment, mortgage, pledge,
hypothecation, encumbrance, subletting or license hereof or hereunder shall act
as a release of Tenant from any of the provisions, covenants and conditions of
this Lease on the part of Tenant to be kept and performed.

 

b.        No Merger. The voluntary or other surrender of this Lease by Tenant,
or a mutual cancellation hereof, or the termination of this Lease by Landlord
pursuant to any provision contained herein, shall not work a merger, but at the
option of Landlord, shall either terminate any or all existing subleases or
sub-tenancies, or operate as an assignment to the Landlord of any and all such
subleases or sub-tenancies.

 

 -11- 

 

 

14.        Insolvency. It is understood and agreed that neither this Lease nor
any interest herein or hereunder, nor any estate hereby created in favor of
Tenant, shall pass by operation of law under any state or federal insolvency or
bankruptcy act, or any similar law now or hereafter in effect, to any trustee,
receiver, assignee for the benefit of creditors, or any other person whomsoever
without the express prior written consent of Landlord.

 

15.       Condemnation. Should the whole or any part of the Demised Premises be
condemned or taken by a competent authority for any public or quasi-public
purpose, all awards payable on account of such condemnation and taking shall be
payable to Landlord, and Tenant hereby waives any and all interest therein. If
the whole of the Demised Premises shall be so condemned and taken, then this
Lease shall terminate upon such taking. If greater than one-third (1/3) of the
floor space of the Demised Premises is condemned or taken, and if the remaining
portion thereof will not be reasonably adequate for the operation of Tenant’s
business after Tenant completes such repairs or alterations as are necessary to
restore such part of the Demised Premises to as near its former condition
immediately preceding the taking as the circumstances will permit, either
Landlord or Tenant shall have the option of terminating this Lease by notifying
the other party hereto of such election in writing within twenty (20) days after
such taking. If by such condemnation and taking one-third (1/3) or less of the
Demised Premises has been taken, or if a part only of the Demised Premises is
taken and the remaining part thereof is suitable for the purposes for which
Tenant has leased said premises, this Lease shall continue in full force and
effect, and Tenant shall proceed with reasonable diligence to restore such part
of the Demised Premises to as near its former condition immediately preceding
the taking as the circumstances will permit, but the Base Rent shall be reduced
in an amount equal to that proportion of the Base Rent which the floor space of
the portion taken bears to the total floor space of the Demised Premises.
Landlord shall reimburse Tenant for Tenant’s reasonable restoration costs, to
the extent Landlord has recovered same from the condemning authority, within
thirty (30) days after Landlord’s receipt of Tenant’s written demand and
documentation evidencing the cost of such restoration.

 

16.       Destruction of Premises. In the case of (i) the total destruction of
the Demised Premises or any portion thereof substantially interfering with
Tenant’s use of the Demised Premises, whether by fire or other casualty, not
caused by the default or negligence of Tenant, its agents, employees, servants,
contractors, subtenants, licensees, customers or business invitees, or (ii) in
the event any mortgagee under a mortgage or beneficiary under a deed of trust
hold a lien encumbering the Demised Premises shall require payments of insurance
proceeds, or (iii) in the event of a natural uninsured loss to the Demised
Premises, Landlord, at its option, may terminate this Lease by notifying Tenant
of such termination within ninety (90) days after the date of such casualty. If
Landlord does not thus elect to terminate the Lease, Tenant shall repair such
damage within 180 days, this Lease shall not terminate, but shall continue in
full force and effect. If this Lease is terminated pursuant to this Section and
if Tenant is not in default hereunder, rent shall be prorated as of the date of
termination, and all rights and obligations hereunder shall cease and terminate.

 

 -12- 

 

 

a.         Lease Does Not Terminate If Damage by Tenant. Notwithstanding the
foregoing provisions, in the event the Demised Premises, or any portion thereof,
shall be damaged by fire or other casualty due to the fault or negligence of
Tenant, its agents, employees, servants, contractors, subtenants, licensees,
customers or business invitees, then, without prejudice to any other rights and
remedies of Landlord, this Lease shall not terminate, the damage shall be
repaired by Tenant, and there shall be no apportionment or abatement of any
rent.

 

b.        Insurance Proceeds. All insurance proceeds payable under any fire and
extended coverage risk insurance required to be maintained by Tenant pursuant to
this Lease shall be payable solely to Landlord or any mortgagee under a mortgage
or beneficiary under a deed of trust holding a lien encumbering the Demised
Premises (as their respective interests shall appear) to be held and applied to
the cost of restoring the Demised Premises, and Tenant shall have no interest
therein, except that Tenant shall be entitled to all insurance proceeds payable
for the destruction of Tenant’s personal property (in no event, however, shall
Tenant be entitled to insurance proceeds with respect to destruction of any
improvements, betterments or fixtures on the Demised Premises). Tenant shall
also deposit with Landlord the amount of any deductible required under any
insurance policy covering fire or other casualty. If for any reason any portion
lot the cost to restore the Demised Premises is not covered by insurance, then
Tenant shall pay to Landlord, upon demand, any cost or expense that is not so
covered. Such repair and restoration shall be performed by properly insured and
licensed contractors, in accordance with plans and specifications approved by
Landlord, and shall comply with the requirements of this Lease and all
applicable laws, codes and regulations. In the event Landlord is required to pay
any portion of such restoration or repair costs, Tenant shall reimburse Landlord
therefor, together with interest at twelve percent (12%) per year, within ten
(10) days after receiving demand therefor from Landlord. Tenant shall in no.
case be entitled to compensation for damages on account of any annoyance or
inconvenience in making repairs under any provision of this Lease. Neither the
rent payable by Tenant nor any of Tenant’s other obligations under any
provisions of this Lease shall be affected by any damage to or destruction of
the Demised Premises or any portion thereof by any cause whatsoever.
Notwithstanding anything to the contrary set forth above, if such damage or
destruction shall occur during the last two (2) years of the Lease, Tenant shall
not be required to repair or restore the Demised Premises, provided that all
insurance proceeds and deductibles required to be paid to Landlord above are
paid to Landlord, and Tenant shall pay to Landlord all rent and all other sums
due under this Lease for the remainder of the Term of this Lease.

 

c.        Tenant must Notify Landlord of Damage. If Tenant becomes aware of any
casualty affecting the Demised Premises, Tenant shall notify Landlord in writing
as to the details pertaining to such casualty (so far as known to Tenant) within
forty-eight (48) hours after Tenant gains knowledge of such casualty.

 

 -13- 

 

 

17.      Expenditures by Landlord. Whenever under any provision of this Lease,
Tenant shall be obligated to make any payment or expenditure, or to do any act
or thing, or to incur any liability whatsoever, and Tenant fails, refuses or
neglects to perform as herein required, Landlord shall be entitled, but shall
not be obligated, to make any such payment or to do any such act or thing, or to
incur any such liability, all on behalf of and at the cost and for the account
of Tenant. In such event, the amount thereof with interest thereon at the rate
of 12% per year or at the maximum rate per annum rate allowed by law, if lower
than 12%, at the time and said sum shall constitute and be collectable as
additional rent on demand,

 

18.        Default. Tenant’s compliance with each and every covenant and
obligation hereof on its part to be performed hereunder is a condition precedent
to each and every covenant and obligation of Landlord hereunder. Landlord shall
have all the rights and remedies provided in this Section or elsewhere herein,
in the event that:

 

a.         Tenant shall default in the payment or any sum of money required to
be paid hereunder and such default continues for ten (10) days after written
notice thereof from Landlord to Tenant; or

 

b.         Tenant shall default in the performance of any other provision,
covenant or condition of this Lease on the part of Tenant to be kept and
performed and such default continues for twenty (20) days after written notice
thereof from Landlord to Tenant; provided, however, that if the default
complained of in such notice is of such a nature that the same can be rectified
or cured, but cannot with reasonable diligence be done within said thirty (30)
day period, then such default shall be deemed to be rectified or cured if Tenant
shall, within said thirty (30) day period, commence to rectify and cure the same
and shall thereafter complete such rectification and cure with all due
diligence, and in any event, within sixty (60) days from the date of giving such
notice; or

 

c.        Tenant should vacate or abandon the Demised Premises during the Term
of this Lease;

 

d.        There is filed any petition in bankruptcy or the Tenant is adjudicated
as a bankrupt or insolvent, or there is appointed a receiver or trustee to take
possession of Tenant or of all or substantially all of the assets of Tenant, or
there is a general assignment by Tenant for the benefit of creditors, or any
action is taken by or against Tenant under any state or federal insolvency or
bankruptcy act, or any similar law now or hereafter in effect, including,
without limitation, the filing of execution or attachment against Tenant and
such levy continues in effect for a period of twenty (20) days.

 

e.        In the event of a default as designated in this Section or elsewhere
herein, in addition to any other rights or remedies provided for herein or at
law or in equity, Landlord, at its sole option, shall have the following rights:

 

(1)           The right to declare the Term of this Lease ended and to reenter
the Demised Premises and lake possession thereof, and to terminate all of the
rights of Tenant in and to the Demised Premises, or

 

 -14- 

 

 



(2)           The right without declaring the Term of this Lease ended, to
reenter the Demised Premises and to occupy the same, or any portion thereof, for
or on account of Tenant as hereinafter provided, applying any monies received
first to the payment of such expenses as Landlord may have paid, assumed or
incurred in recovering possession of the Demised Premises, including costs,
expenses of attorney's fees in placing the same in good order and condition, or
preparing or altering the same for reletting, and all other expenses,
commissions and charges paid, assumed or incurred by Landlord in or in
connection with reletting the Demised Premises and then to the fulfillment of
the covenants of Tenant. Any such reletting as provided for herein may be for
the remainder of the Term of this Lease or for a longer or shorter period. Such
reletting shall be for such rent and on such other terms and conditions as
Landlord, in its sole discretion, deems appropriate. Landlord may execute any
lease made pursuant to the terms hereof either in Landlord's own name or in the
name of Tenant, or assume Tenant's interest in and to any existing subleases to
any tenant of the Demised Premises, as Landlord may see fit, and Tenant shall
have no right or authority whatsoever to collect any rent from such tenants,
subtenants, licensees or concessionaires on the Demised Premises. In any case,
and whether or not the Demised Premises or any part thereof be relet, Tenant,
until the end of what would have been the Term of this Lease in the absence of
such default and whether or not the Demised Premises or any part thereof shall
have been relet, shall be liable to Landlord and shall pay to Landlord monthly
an amount equal to the amount due as rent hereunder, less the net proceeds for
said month, if any, of any reletting effected for the account of Tenant pursuant
to the provisions of this paragraph, after deducting all of Landlord's expenses
in connection with such reletting, including, without limitation, all
repossession costs, brokerage commissions, legal expenses, attorney's fees,
expenses of employees, alteration costs, and expenses of preparation for such
reletting (all said costs are cumulative and shall be applied against proceeds
of reletting until paid in full), or

 

(3)           The right, even though it may have relet all or any portion of the
Demised Premises in accordance with the provisions of subparagraph (2) of this
section, to thereafter at any time elect to terminate this Lease for such
previous default on the part of Tenant, and to terminate all of the rights of
Tenant in and to the Demised Premises. Pursuant to said rights of reentry,
Landlord may remove all persons from the Demised Premises and may, but shall not
be obligated to, remove all property therefrom, and may, but shall not be
obligated to, enforce any rights Landlord may have against said property or
store the same in any public or private warehouse or elsewhere at the cost and
for the account of Tenant or the owner or owners thereof. Tenant agrees to hold
Landlord free, and harmless of any liability whatsoever for the removal and/or
storage of any such property, whether of Tenant or any third party whomsoever.
Anything contained herein to the contrary notwithstanding, Landlord shall not be
deemed to have terminated this Lease or the liability of Tenant to pay any rent
or other sum of money thereafter to accrue hereunder, or Tenant's liability for
damages under any of the provisions hereof, by any such reentry, or by any
action in unlawful detainer or otherwise to obtain possession of the Demised
Premises, unless Landlord shall have specifically, with reference to this
Section, notified Tenant in writing that it has so elected to terminate this
Lease, Tenant covenants and agrees that the service by Landlord pursuant to such
notice shall not (unless Landlord elects to the contrary at the time of, or at
any time subsequent to, the service of such notice thereof to Tenant) be deemed
to be a termination of this Lease or the termination of any liability of Tenant
hereunder to Landlord.

 

 -15- 

 

 

f.             No Waiver. The waiver by Landlord of any default or breach of any
of the provisions, covenants or conditions hereof on the part of Tenant to be
kept and performed shall not be a waiver of any preceding or subsequent breach
of the same or any other provision, covenant or condition contained herein. The
subsequent acceptance of rent or any other payment hereunder by Tenant to
Landlord shall not be construed to be a waiver of any preceding breach by Tenant
of any provision, covenants or condition of this Lease other than the failure of
Tenant to pay the particular rental or other payment or portion thereof so
accepted, regardless of Landlord's knowledge of such preceding breach at the
time of acceptance of such rental or other payment. No payment by Tenant or
receipt by Landlord of a lesser amount than the rent herein provided shall be
deemed to be other than on account of the earliest rent due and payable
hereunder, nor shall any endorsement or statement on any check or any letter
accompanying any check or payment as rent be deemed an accord and satisfaction,
and Landlord may accept any such check or payment without prejudice to
Landlord's right to recover the balance of such rent or pursue any other remedy
provided in this Lease, This paragraph may not be waived.

 

19.       Quiet Possession. Tenant, upon paying the rentals and other payments
herein required from Tenant, and upon Tenant's performance of all of the
provisions, covenants and conditions of this Lease on its part to be kept and
performed, may quietly have, hold and enjoy the Demised Premises during the Term
of this Lease without any disturbance from Landlord or from any other person
claiming through Landlord, however, Landlord and its agents shall have free
access to the Demised Premises for the purpose of examining them and Tenant's
compliance with this Lease and exhibit them to prospective purchasers and
prospective tenants.

 

20.        Sale by Landlord. In the event of any sale or exchange of the Demised
Premises by Landlord, Landlord shall be and is hereby relieved of all liability
under any and all of its covenants and obligations contained in or derived from
this Lease, arising out of any act, occurrence or omission relating to the
Demised Premises occurring after the consummation of such sale or exchange.
Tenant agrees to attorn to such purchaser or grantee.

 

23.       Default by Landlord. It is agreed that in the event Landlord fails or
refuses to perform any of the provisions, covenants or conditions of this Lease
on Landlord's part to be kept or performed, that Tenant, prior to exercising any
right or remedy Tenant may have against Landlord on account of such default,
shall give a twenty (20) day written notice to Landlord of such default,
specifying in said notice the default with which Landlord is charged.
Notwithstanding any other provision hereof, Tenant agrees that if the default
complained of in the notice provided for by this Section is of such a nature
that the same can be rectified or cured by Landlord, but cannot with reasonable
diligence be rectified or cured within said twenty (20) day period, then such
default shall be deemed to be rectified or cured if Landlord within said twenty
(20) day period shall commence the rectification and curing thereof and shall
continue thereafter with all due diligence to cause such rectification and
curing to proceed and so does complete the same, with the use of diligence as
aforesaid. The liability of Landlord to Tenant for any default by Landlord under
the terms of this Lease shall be limited to the lesser of: (i) the interest of
Landlord in the Demised Premises; or (ii) the interest Landlord would have in
the Demised Premises if the Demised Premises were encumbered by third party debt
in an amount equal to eighty percent (80%) of the value of the Demised Premises
(as such value is determined by Landlord) and Tenant agrees to look solely to
such amount for recovery of any judgment from Landlord, it being intended that
Landlord shall not be personally liable for any judgment or deficiency.

 

 -16- 

 

 

22.       Force Majeure. Whenever a day is appointed herein on which, or a
period of time is appointed in which, either party hereto is required to do or
complete any act, matter, or thing, the time for the doing or completion thereof
shall be extended by a period of time equal to the number of days on or during
which such party is prevented from, or is unreasonably interfered with, the
doing or completion of such act, matter or things because of labor disputes,
civil commotion, war, warlike operation, sabotage, governmental regulations or
control, fire or other casualty, inability to obtain any materials, or to obtain
fuel or energy, weather or other acts of God, or other causes beyond such
party's reasonable control (financial inability excepted), provided, however,
that nothing contained herein shall excuse Tenant from the prompt payment of any
rent or charge required of Tenant hereunder.

 

23.       Notices. Any and all notices and demands by or from Landlord to
Tenant, or by or from Tenant to Landlord, required or desired to be given
hereunder shall be in writing and shall be validly given or made if served
either personally or if deposited in the United States mail, certified or
registered postage prepaid, return receipt requested. If such notice or demand
be served by registered or certified mail in the manner provided herein, service
shall be conclusively deemed given three (3) days after mailing or upon receipt,
whichever is sooner.

 

a.             Notice to Landlord. Any notice or demand to Landlord shall be
addressed to Landlord at the address listed on the signature page of this Lease.

 

b.             Notice to Tenant. Any notice or demand to Tenant shall be
addressed to Tenant at the address listed on the signature page of this Lease.

 

c.             Change of Address. Any party herein may change its address for
the purpose of receiving notices or demands as herein provided by a written
notice given in the manner aforesaid to the other party hereto.

 

24.       Brokers. Tenant warrants that it has had no dealings with any broker
or agent in connection with this Lease, and covenants to pay, hold harmless and
indemnify Landlord from and against any and all cost, expense or liability for
any compensation, commissions and charges claimed by any broker or agent with
respect to this Lease or the negotiations thereof.

 

 -17- 

 

 

25.      Work Prior to Opening.

 

a.             Landlord's Work. At Landlord's cost and expense, Landlord shall
cause the Demised Premises to be constructed in substantial accordance with
plans and specifications prepared or to be prepared by Landlord's architect.
Said construction shall include all work described in Exhibit B attached hereto
and incorporated herein by reference ("Landlord's Work"). Landlord shall use
reasonable efforts to substantially complete Landlord’s Work as soon as is
practicable.

 

b.            Tenant's Work.

 

(1)         Landlord shall also perform all work described in Exhibit C attached
hereto ("Tenant's Work"). All such Tenant’s Work shall be promptly and
diligently completed in accordance with the terms of this Section 25, and in
strict compliance with zoning, building and other applicable codes, laws and
ordinances. The cost of Tenant’s Work shall be borne by Landlord and/or Tenant
as follows: Landlord shall pay for the initial $85 per square foot (i.e. an
aggregate of $4,250,000) of Tenant’s Work ("Landlord‘s Contribution") and Tenant
shall, in accordance with such timing and procedures as Landlord may reasonably
designate, pay all sums in excess thereof.

 

(2)         Tenant shall promptly furnish Landlord with proof that Tenant has:
(i) complied with Landlord’s timing and procedures with respect to the funding
of its share of the costs of Tenant’s Work; and (ii) deposited into an account
under Landlord’s control (the “Tenant’s Construction Contribution Account") the
entire amount Tenant reasonably estimates is necessary to perform Tenant’s Work
(the "Tenants Contribution Funds"), co-terminus with application of Landlord’s
Contribution. The Tenant’s Contribution Funds shall be used solely to pay for
the construction and performance of the Tenant's Work pursuant to this Lease.
Tenant agrees that if an “Event of Default" occurs under this Lease, or if
Landlord elects to do so in connection with performing Tenant’s Work as set
forth in Section 25(b)(1) above, Landlord may:

 

(A)         Enter upon the Demised Premises and take possession of any materials
or equipment, and construct, perform and complete the Tenant’s Work, at the risk
and expense of Tenant. Landlord shall have the right at any time to discontinue
work commenced by it in respect of the Tenant’s Work or to change any course of
action undertaken and shall not be bound by any limitations or requirements of
time. In connection with any construction of the Tenant’s Work undertaken,
Landlord may (i) engage contractors, engineers and others for the purpose of
furnishing labor, materials and equipment in connection with any construction of
the Tenant’s Work, (ii) cause to be paid, settled or compromised, out of the
Tenant’s Construction Contribution Account, all bills or claims which may become
liens against the Demised Premises or the Tenant’s Work, or which have been or
may be incurred in connection with the construction, completion and/or
performance of the Tenant’s Work or for the discharge of liens, encumbrances or
defects in the title of the Demised Premises or the Tenant’s Work, and (iii)
take such action or refrain from acting under this Lease as Landlord may in its
sole discretion from time to time determine without limitation.

 

(B)         Employ watchmen at Tenant's expense, out of the Tenant’s
Construction Contribution Account, to protect the Tenant’s Work, including any
building materials stored on the Demised Premises, from depreciation or injury.

 

 -18- 

 

 

(C)         For the purpose of carrying out this Section 25 and exercising these
rights, powers and privileges, Tenant hereby irrevocably constitutes and
appoints Landlord as its true and lawful attorney-in-fact to execute,
acknowledge and deliver any instruments and do and perform any acts such as are
referred to in this Section 25 in the name and on behalf of Tenant.

 

(D)         Exercise any other remedies provided under this Lease or applicable
law or in equity, any and/or all of which remedies Landlord may exercise
concurrently or consecutively at any time.

 

(3)         At such time as Landlord or Tenant shall have received the requisite
approvals from any municipality or governmental agency having jurisdiction over
the completion of the Tenant’s Work, such party hereto shall provide such
documentation to the other party hereto.

 

(4)         The provisions of this Section 25 shall survive any termination of
this Lease.

 

(5)         "Tenant's Plans," prepared in conformity with Exhibit C attached
hereto, and containing a layout for Tenant’s intended use of the Demised
Premises and exterior sign drawing, are included in the Building Plans in
Exhibit B.

 

(6)         Tenant shall not install any fixtures or equipment which can exceed
the capacity of any utility facilities serving the Demised Premises. Any
additional utility facilities required in connection with any equipment
installed by Tenant shall be installed at Tenant's expense and shall comply with
all applicable code requirements and with plans and specifications which are
approved in writing by Landlord.

 

26.      Miscellaneous Additional Provisions.

 

a.            Captions. The captions appearing at the commencement of the
sections hereof are descriptive only and for convenience in reference to this
Lease and in no way whatsoever define, limit or describe the scope or intent of
this Lease, nor in any way affect this Lease.

 

b.            Remedies Cumulative. The various rights, options, elections and
remedies of Landlord contained in this Lease shall be cumulative and no one of
them shall be construed as exclusive of any other, or of any right, priority or
remedy allowed or provided for by law and not expressly waived in this Lease.

 

 -19- 

 

 

c.             Successors and Assigns. Subject to the provisions restricting
assignment, the terms, provisions, covenants and conditions contained in this
Lease shall apply to, bind and inure to the benefit of the heirs, executors,
administrators, legal representatives, successors and permitted assigns of
Landlord and Tenant, respectively.

 

d.            Partial invalidity. If any term, provision, covenant or condition
of this Lease, or any application thereof, should be held by a court of
competent jurisdiction to be invalid, void or unenforceable, all provisions,
covenants and conditions of this Lease, and all applications thereof, not held
invalid, void or unenforceable, shall continue in full force and effect and
shall in no way be affected, impaired or invalidated thereby.

 

e.             Time of the Essence. Time is of the essence of this Lease and all
of the terms, provisions, covenants and conditions hereof.

 

f.             Entire Agreement. This Lease contains the entire agreement
between the parties and cannot be changed or terminated orally.

 

g.            No Partnership. Nothing contained in this Lease shall be deemed or
construed by the parties hereto or by any third party to create the relationship
of principal and agent or of partnership or of joint venture or of any
association between Landlord and Tenant. Neither the method of computation of
rent nor any other provisions contained in this Lease nor any acts of the
parties hereto shall be deemed to create any relationship between Landlord and
Tenant other than the relationship of Landlord and Tenant.

 

h.            Attorney's Fees and Costs. In any action brought by Landlord to
enforce any of its rights under or arising from this Lease, Landlord shall be
entitled to receive its cost and legal expenses including reasonable attorney’s
fees, whether such action is prosecuted to judgment or not. The parties hereto
shall And they hereby do waive trial by jury in any action, proceeding or
counterclaims brought by either of the parties hereto against the other on any
matters whatsoever arising out of or in any way connected with this Lease, the
relationship of landlord and tenant, Tenant's use or occupancy of the Demised
Premises, and/or any claim of injury or damage. In the event Landlord commences
any proceedings for nonpayment of rent, Tenant will not interpose any
counterclaim of whatever nature or description in any such proceedings. This
shall not, however, be construed as a waiver of the Tenant’s rights to assert
such claims in any separate action or actions brought by Tenant. The parties
hereto covenant and agree that Landlord shall have no duty to mitigate damages
arising in any way out of Tenant's failure to comply with any term, condition,
covenant or agreement of this Lease.

 

i.              Number and Gender. Masculine or feminine pronouns shall be
substituted for the neuter form and vice versa, and the plural shall be
substituted for the singular form and vice versa, in any place or places herein
in which the context requires such substitution or substitutions.

 

j.            Governing Law. The laws of the State of Nevada shall govern the
validity, construction, performance and effect of this Lease, exclusive of the
conflict of laws provisions thereof.

 

 -20- 

 

 

k.             Joint Liability of All Tenants. In the event Tenant now or
hereafter shall consist of more than one person, firm or corporation, then and
in such event, all such persons, firms or corporations shall be jointly and
severally liable as Tenant hereunder.

 

1.             No Lease until Signed by the Parties. The submission of this
Lease for examination does not constitute a reservation of or option for the
Demised Premises and this Lease becomes effective as a Lease only upon execution
and delivery thereof by Landlord and Tenant.

 

m.           Tenant must Advise Landlord of Matters Affecting Title. Should any
claim or lien be filed against the Demised Premises, or any action or proceeding
be instituted affecting the title to the Demised Premises, tenant shall give
Landlord written notice thereof as soon as Tenant obtains knowledge thereof.

 

n.            Lease Construed According to its Terms. Although the printed
provisions of those Lease were drawn by Tenant, this Lease shall not be
construed either for or against Landlord or Tenant, but this Lease shall be
interpreted in accordance with the general tenor of its language.

 

o.             Acknowledgment of Independent Advice. Each party whose signature
appears below acknowledges that he has read all of the provisions of the
foregoing agreement, understands them, has sought independent advice regarding
the legal effect of the provisions herein, and agrees to be bound by said
provisions.

 

p.            Warranty. In the event Tenant shall consist of a corporation, the
officer signing this agreement for such corporation shall deliver to Landlord,
on or before the date of execution of this Lease, a Resolution of the Board of
Directors of such corporation approving this Lease and authorizing execution of
this Lease by the above-described officer of the corporation.

 

q.            Waiver. No course of dealing or delay between the parties shall
operate as a waiver of the rights of any party to this Lease. No default,
covenant or condition of this Lease may be waived other than in writing.

 

 -21- 

 

 

r.             Counterparts. This Lease may be executed in facsimile form and in
one or more counterparts, and by the different parties hereto on separate
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same Lease.

 

IN WITNESS WHEREOF, the parties hereto have executed this Lease the day and year
first written above.

 

LANDLORD   TENANT      

LVRH PROPERTIES LLC,

a Nevada limited-liability company

 

LAS VEGAS REHABILITATION HOSPITAL,

a Nevada limited-liability company

      By: /s/ Edward M. Nigro   By: /s/ A. Allan Stipe   Edward M. Nigro,
Manager     A. Allan Stipe, Manager       Landlord's Address:   Tenant's
Address:       3965 South Durango Drive   3965 South Durango Drive Suite 106  
Suite 106 Las Vegas, NV 89052   Las Vegas, NV 89052

 

 -22- 

 

 

EXHIBIT A

SITE PLAN

 

 -23- 

 

 

EXHIBIT B

BUILDING SHELL & TENANT IMPROVEMENTS

 

 -24- 

 

 

EXHIBIT C

DESCRIPTION OF TENANT’S WORK

 

TENANTS WORK - The following work is required to be completed, placing the
Demised Premises in finished condition, ready to open for business, by Landlord
at Tenant's and/or Landlord’s expense as set forth in Section 25(b)(1) above.
Tenant's Work shall be in accordance with the following:

 

A.GENERAL PROVISIONS

 

All of Tenant’s Work shall be governed in all respect by, and be subject to, the
following:

 

1.Landlord shall have the right to require Tenant to furnish payment and
performance bonds, or other security in form satisfactory to Landlord, for the
prompt and faithful performance of the cost of Tenant's Work in excess of the
Landlord’s Contribution, assuring completion of Tenant's Work and conditioned
that Landlord will be held harmless from payment of any claim in excess of the
Landlord’s Contribution either by way of damages or liens on account of bills
for labor, material, services or fees, in connection with Tenant’s Work.
Tenant's Work shall at all times be conducted in such manner that Tenant shall
not be in violation of the Lease.

 

2.It is understood and agreed between Landlord and Tenant that costs incurred by
Landlord, if any, as a result of Tenant’s failure or delay in providing the
information required by this Exhibit and by the Lease to which this Exhibit is
attached, shall be the sole responsibility of Tenant, who shall pay such costs,
if any, promptly upon Landlord's demand.

 

3.All Tenant's Work shall conform to applicable statutes, ordinances,
regulations and codes and the requirements of various rating bureaus. Landlord
shall obtain all approvals with respect to electrical, water, sewer, heating,
cooling and telephone work, all as may be required by the utility company
supplying the service.

 

4.No approval by Landlord shall be deemed valid unless in writing and signed by
Landlord.

 

 -25- 

 

 

5.Prior to commencement of Tenant's Work and until completion thereof, or
commencement of the Lease Term, whichever is the last to occur, Landlord shall
effect and maintain Builder's Risk Insurance covering Landlord, Tenant, Tenant's
contractors and Tenant's subcontractors, as their interests may appear, against
loss or damage by fire, vandalism and malicious mischief and such other risks as
are customarily covered by a so-called "extended coverage endorsement" upon all
Tenant's Work in place and all materials stored at the site of Tenant's Work,
and all materials, equipment, supplies and temporary structures of all kinds
incidental to Tenant's Work, and equipment, all while forming a part of or
contained in such improvements or temporary structures, or while on the Demised
Premises or within 100 feet thereof, or when adjacent thereto, while on
sidewalks, streets or alleys, all to the full insurable value thereof at all
times on a completed value basis. In addition, Landlord agrees to indemnify and
hold Tenant harmless against any and all claims for the injury to persons or
damage to property by reason of the use of the Demised Premises for the
performance of Tenant's Work, and claims, fines, and penalties arising out of
any failure of Landlord or its agents, contraotors and employees to comply with
any law, ordinance, code requirement, regulations or other requirements
applicable to Tenant’s Work; and Landlord agrees to require all contractors and
subcontractors engaged in the performance of Tenant's Work to effect and
maintain certificates evidencing the existence of, and covering Landlord,
Tenant, Tenant's contractors, and Tenant's subcontractors, prior to commencement
of Tenant's Work and until completion thereof, the following insurance
coverages:

 

a.Worker's Compensation and Occupational Disease Insurance in accordance with
the laws of the State in which the property is located, including Employer's
Liability Insurance to the limit of $100,000.

 

b.Comprehensive General Liability Insurance, excluding "Automobile Liability"
against bodily injury, including death resulting therefrom, and personal injury
in the limits of $1,500,000 for any one occurrence and property damage in the
limits of $500,000 for any one occurrence or a combined single limit policy of
$1,500,000 per occurrence,

 

c.Comprehensive Automobile Insurance, including "non-owned" automobiles, against
bodily injury, including death resulting therefrom, in the limits of $1,500,000
for any one occurrence and $500,000 property damage or a combined single limit
of $1,500,000.

 

B.TENANT IMPROVEMENTS.

 

Providing and installing all tenant improvements per plans.

 

C.FURNITURE, FIXTURES, EQUIPMENT AND SIGNS

 

All furnishings, trade fixtures, equipment, signs, and related parts, including
installation. Location and design of all signs subject to prior written consent
of Landlord.

 

D.ELECTRICAL

 

 -26- 

 

 

1.All systems, where required for intercommunication, music antenna, material
handling or conveyor, burglar alarm, vault wiring, fire protection alarm, time
clock and demand control.

 

2.All conduit, as required by the utility company supplying the services for
necessary telephone wires within the Demised Premises.

 

E.SUBSEQUENT REPAIRS AND ALTERATIONS

 

Landlord reserves the right to require changes in Tenant's Work when necessary
by reason of code requirements. Tenant shall maintain the Demised Premises and
make all repairs thereto, other than repair of the foundation, roof and
structural portions of the walls.

 

F.DOORS AND EXITING REQUIREMENTS

 

l.All exiting codes must be adhered to.

 

2.A clear exiting path to Tenant's rear door must be maintained.

 

 -27- 

 

 

EXHIBIT D

TENANT’S PLANS

 

 -28- 

 

 

ADDENDUM

 

To the lease dated January 30, 2006 by and between LVRH Properties LLC, a Nevada
limited liability company, “Landlord” and Las Vegas Rehabilitation Hospital LLC,
a Nevada limited liability company, “Tenant” for the premises located at 9175 W.
Oquendo Road. Las Vegas, Nevada and is composed of a 50,000 square foot
free-standing inpatient and outpatient rehabilitation hospital containing 50
private inpatient beds, Las Vegas, Nevada, is hereby incorporated and made a
part:

 

1.Landlord hereby agrees to build out 50,000 square feet of the Tenant
Improvements identified in the Lease Agreement attached hereto at a cost of
$85.00 per square foot ($4,250,000.00). Tenant agrees to reimburse Landlord
$99.00 per square foot ($4,950,000.00). As these Tenant Improvements are built
simultaneously with the construction of the facility the $4,950,000.00 is due
and payable upon commencement of construction.

 

2.Landlord hereby agrees to provide two (2) months free rent at Lease
“Commencement Date".

 

All other terms and conditions shall remain the same.

 

Landlord:

LVRH Properties, LLC

a Nevada limited liability company

 

Tenant:

Las Vegas Rehabilitation Hospital, LLC

a Nevada limited liability company

      By: [illegible]   By: [illegible]   Manager   Title: Manager       Date:
1/30/06   Date: 1/30/06

 

INITIALS______________ INITIALS_____________ ____________  

 



 

 

 

GUARANTY OF LEASE

 

THIS GUARANTY OF LEASE (this “Guaranty”) is made as of June 1, 2010 by
HealthSouth Corporation, a Delaware corporation (“Guarantor”), in favor of LVRH
Properties LLC, a Nevada limited-liability company (“Landlord”).

 

FOR VALUABLE CONSIDERATION, the receipt and sufficiency of which are hereby
acknowledged, Guarantor hereby unconditionally and irrevocably guarantees the
full and faithful performance by HealthSouth Rehabilitation Hospital of Desert
Canyon, LLC, a Delaware limited liability company (“Tenant"), of all the terms,
covenants and conditions of that certain Lease Agreement, dated January 30,
2006, between Landlord and Las Vegas Rehabilitation Hospital LLC, a Nevada
limited liability company (“LVRH”), as amended by that certain Lease Assignment
and Amendment, dated as of June 1, 2010, among Landlord, LVRH and Tenant
(collectively, the “Lease”). This Guaranty shall remain in full force and effect
regardless of any amendment, modification, extension, compromise or release of
any term, covenant or condition of the Lease or of any party thereto, as the
case may be.

 

The undersigned agrees to indemnify Landlord against any and all liability,
loss, costs, charges, penalties, obligations, expenses, attorney fees,
litigation, judgments, damages, claims and demands of any kind whatsoever in
connection with, arising out of or by reason of the failure by Tenant to perform
its obligations under the Lease. Guarantor waives any right or claim of rights
to cause a marshalling of Tenant’s assets or to proceed against Guarantor or
Tenant or any security for the Lease or this Guaranty in any particular order
and Guarantor agrees that any payments or performance required to be made
hereunder shall become due upon demand in accordance with the terms hereof
immediately upon the happening of a default under the Lease, whether or not
Guarantor has been given notice of such default, and Guarantor hereby expressly
waives and relinquishes all rights and remedies accorded by applicable law to
guarantors, including, but not limited to, notice of demand, notice of default,
any failure to pursue Tenant or its property, or any defense arising out of the
absence, impairment or loss of any right of reimbursement or subrogation.

 

The obligations of Guarantor hereunder are independent of the obligations of
Tenant and, in the event of any default hereunder, a separate action or actions
may be brought and prosecuted against Guarantor whether or not Tenant is joined
therein or a separate action or actions is or are brought against Tenant.
Landlord’s rights hereunder shall not be exhausted by its exercise of any of its
rights or remedies or by any action or by any number of successive actions until
and unless all obligations hereby guaranteed have been paid and fully performed.

 

No delay on Landlord’s part in exercising any right, power or privilege under
this Guaranty or any other document executed in connection herewith shall
operate as a waiver of any such privilege, power or right.

 

Guarantor agrees that any judgment rendered against Tenant for monies or
performance due Landlord shall in every and all respects bind and be conclusive
against Guarantor to the same extent as if Guarantor had appeared in any such
proceedings and judgment therein had been rendered against Guarantor.

 

 1 

 

 

Any circumstance which operates to toll any statute of limitations as to Tenant
shall also toll the statute of limitations as to Guarantor.

 

In the event any action is commenced by Landlord against Guarantor in connection
with this Guaranty, including any bankruptcy proceeding, Landlord shall be
entitled to its costs and expenses, including reasonable attorney fees.

 

The terms, covenants and conditions contained in this Guaranty shall inure to
the benefit of the successors and assigns of Landlord.

 

If any term, covenant or condition of this Guaranty, or any application thereof,
should be held by a court of competent jurisdiction to be invalid, void or
unenforceable, all terms, covenants and conditions of this Guaranty, and all
applications thereof, not held invalid, void or unenforceable shall continue in
full force and effect and shall in no way be affected, impaired or invalidated
thereby.

 

In this Guaranty, whenever the context so requires, the masculine gender
includes the feminine and/or neuter, and the singular number includes the
plural.

 

This Guaranty shall be construed in accordance with its intent and without
regard to any presumption or other rule requiring construction against the party
causing the same to be drafted.

 

The laws of the State of Nevada shall govern the validity, construction,
performance and effect of this Guaranty and any legal suit, action or proceeding
against Guarantor arising out of or relating to this Guaranty shall be
instituted in any federal or state court in Clark County, Nevada, and Guarantor
waives any objection which it may now or hereafter have to the laying of venue
of any such suit, action or proceeding, and Guarantor hereby irrevocably submits
to the jurisdiction of any such court in any suit, action or proceeding.

 

Should Guarantor consist of more than one person or entity, then, in such event,
all such persons and entities shall be jointly and severally liable as Guarantor
hereunder.

 

[Signature Page Follows]

 

 2 

 

 

IN WITNESS WHEREOF, Guarantor has executed this Guaranty as of the date first
above written.

 

  HealthSouth Corporation, a Delaware Corporation       By: /s/ John P.
Whittington   Name: John P. Whittington   Title: Executive Vice President &
Secretary

 

 3 

 

 

LEASE AGREEMENT

(Triple-Net/Single-Tenant)

 

THIS LEASE AGREEMENT (Triple-Net/Single-Tenant) (this "Agreement") is made this
30th day of January, 2006, by and between LVRH PROPERTIES LLC, a Nevada
limited-liability company ("Landlord") and LAS VEGAS REHABILITATION HOSPITAL, a
Nevada limited-liability company ("Tenant”) with respect to the demise by
Landlord to Tenant of that certain premises described as 9175 W. Oquendo Road,
Las Vegas, Nevada and shown on the Site Plan attached as Exhibit A hereto, (all
of such premises collectively, the "Demised Premises"),

 

NOW, THEREFORE, for and in consideration of the covenants and agreements set
forth herein, Landlord and Tenant agree as follows:

 

1.         Grant of Leasehold. Landlord hereby demises and leases the Demised
Premises to Tenant for the period, at the rental rate, and subject to the other
terms and conditions set forth herein.

 

2.         Demised Premises. Landlord shall construct upon the Demised Premises
a shell building containing approximately fifty thousand (50,000) square feet as
provided in Exhibit B (attached) (the “Building"). There shall be no deduction
or exclusion for any square feet of the Building included within the Demised
Premises by reason of corridors, interior partitions or any other interior
construction, improvements or equipment. The actual number of square feet of the
Building shall be deemed to be equal to the aforementioned approximation.

 

3.        Term.

 

a.           Base Term. Unless terminated earlier as provided herein, the term
of this Lease (as extended from time to time and until the term hereof expires
or is terminated hereunder, the "Term") shall be for a period of ten (10) years,
beginning at 1:00 A.M. on the earlier of the following dates: (i) the day after
Landlord receives a Certificate of Occupancy or Temporary Certificate of
Occupancy for the Demised Premises, issued by the applicable building department
in the municipality in which the Demised Premises is located, upon completion of
Landlord's Work (as hereinafter defined); or (ii) the date Tenant commences to
do business in, upon or from the Demised Premises (the "Commencement Date").
Lessee shall execute, within seven (7) days of Landlord’s request, a Memorandum
of Lease in form acceptable to Landlord, reflecting the existence and duration
of the Lease, the location of the Demised Premises, and such other information
as Landlord may reasonably request, which Memorandum may be placed of record by
Landlord.

 

b.            Extension Option. So long as no "Event of Default" (as hereinbelow
defined) is in effect at the time of such exercise by Tenant, Tenant shall have
two consecutive rights to extend the Tenant of this Lease by a period of ten
(10) years per each such extension option; provided, however, that upon any such
extension of the Term all of the remaining Term and conditions hereof
(including, without limitation, the cost of living adjustments to Base Rent set
forth in Section 4(a) below) shall remain in force and effect; provided further,
that to exercise any such option Tenant must give Landlord written notice of
such exercise, in accordance with the provisions hereof, not less than six (6)
months prior to the date that the Term would otherwise expire.

 

 

 

 

c.             Holdover. Tenant shall vacate the Demised Premises on the
expiration or earlier termination of this Lease, Tenant shall reimburse Landlord
for and indemnify and hold Landlord harmless against all damages, claims,
losses, penalties, charges, and expenses (including reasonable attorneys' fees)
incurred by Landlord resulting from any delay by Tenant in vacating the Demised
Premises, If Tenant does not vacate the Demised Premises upon the expiration or
earlier termination of the Lease, Tenant's occupancy of the Demised Premises
shall be a tenancy at sufferance, subject to all the terms of this Lease
applicable to a tenancy at sufferance, except that the "Base Rent” (as
hereinafter defined) then in effect shall be equal to one hundred fifty percent
(150%) of the Base Rent in effect immediately prior to the expiration or earlier
termination of this Lease. Nothing contained in this paragraph shall be
construed as consent by Landlord to any holding over by Tenant of the Demised
Premises, and Landlord expressly reserves the right to require Tenant to
surrender possession of the Demised Premises to Landlord upon the expiration or
earlier termination of the Lease.

 

4.        Rent.

 

a.             Base Rent. Subject to adjustment as hereinafter provided, Tenant
shall pay Landlord as base rent ("Base Rent") for the Term of this Lease the sum
of TWO DOLLARS FIFTY CENTS ($2.50) per square foot of the Demised Premises
(i.e., $125,000) per month in advance on the first day of each month during the
Term of this Lease beginning on the Commencement Date, If the Commencement Date
is not the first day of a calendar month then: (i) Base Rent for such fractional
portion of the first month shall be due on the Commencement Date, and (ii) the
Base Rent due for such fractional month shall be prorated based upon the actual
number of days in such fractional month.

 

b.            Cost of Living Adjustment. The Base Rent shall be increased from
the amount then in effect on the first day of the thirteenth (13th) full
calendar month following the Commencement Date and on each annual anniversary
thereof (each, an "Adjustment Date") during the Term of the Lease (including any
extension option periods) in the amount of three percent (3%) per year of the
Base Rent amount then in effect. Landlord shall notify Tenant of each increase
by delivering a written statement setting forth the new amount of the Base Rent.
Tenant shall pay the new Base Rent from its effective date until the next annual
increase.

 

c.            Utilities. Tenant shall in respect of all periods of the Term pay
all costs and charges of any kind (including all usage charges) for the
provision of all utilities and services at the Demised Premises, including
without limitation water, gas, heat, electricity, power, garbage service, air
conditioning, telephone service, sewer service charges and sewer rentals charged
or attributable to the Demised Premises, cleaning of the Demised Premises and
all other services or utilities used in, upon or about the Demised Premises by
Tenant or any of its subtenants, licensees, or concessionaires during the term
hereof (collectively “Utilities and Services"). Tenant shall contract with, and
pay directly to the appropriate supplier the cost of all Utilities and Services
supplied to the Demised Premises.

 

 -2- 

 

 

d.            Property Taxes. Tenant shall in respect of all periods of the Term
pay all real property taxes and general and special assessments on the Demised
Premises, and shall pay all taxes charged against trade fixtures, utility
installations, furnishings, equipment or any other personal property belonging
to Tenant. Except to the extent Landlord elects to bill for any taxes and/or
assessments under Section 4(f) below. Landlord shall forward to Tenant in a
timely manner all bills and notices with respect to such real property taxes and
assessments as are received by Landlord from third parties, and within five (5)
days after request by Landlord (and in no event less than quarterly), Tenant
shall provide Landlord with written evidence of each such payment.

 

e.            Other Costs. The parties acknowledge that this Lease is intended
to be a fully net lease to the Landlord and that Tenant shall be responsible for
all costs and expenses of any kind or nature incurred in connection with the
ownership or operation of the Demised Premises including, without limitation;
those set forth in Sections 4(c) and 4(d) hereinabove; all repairs required to
be made to the Demised Premises, except to the extent of such roof or structural
repairs as are expressly required to be made by Landlord pursuant to Section 9
hereinbelow; all costs of landscaping, parking, sweeping, maintenance and
repairs, power, water, other utilities, decorative features, wages for on-site
cleaning, parking, and/or security personnel, management fees, insurance
premiums and deductibles, license and permit fees and associated costs,
professional fees, waste disposal (except as set forth below), heating,
ventilation and air conditioning costs and repairs, and materials and supplies.
Tenant shall be solely responsible (and at its sole cost and expense) for all
waste disposal including all medical, special, infectious, and other waste
disposal and for all Hazardous Waste disposal and Tenant shall in all respects
indemnify, defend (with counsel designated by Landlord) and hold Landlord
harmless with respect thereto.

 

f.            Monthly and Other Payment of Non-Base Rent Charges. Landlord may
in its discretion from time to time estimate the aggregate amount of all charges
to be paid by Tenant hereunder other than for Base Rent and bill Tenant for
one-twelfth of such amount on a monthly rental invoice, in which event such
billed amount must be paid punctually together with the Base Rent due (it being
understood that such additional amount shall for all purposes be treated as
“Rent” hereunder). Promptly after each anniversary of the Commencement Date,
Landlord shall calculate the actual sum that would be due under this Lease
(i.e., for all charges from Tenant other than for Base Rent) in respect of the
12-month period immediately prior to such anniversary and refund any overpaid
amount resulting from Tenant’s prior monthly payments or bill Tenant for any
underpaid amount resulting notwithstanding Tenant’s prior monthly payments (with
any underpaid sum to be due promptly upon billing). In addition to the
foregoing, Landlord may from time to time in its discretion establish such
further procedures with respect to payment of non- Base Rent sums due under this
Lease as Landlord may from time to time reasonably designate.

 

 -3- 

 

 

g.           Payment. Each payment of rent or any other obligation of the Tenant
shall be paid in lawful money of the United States of America without prior
demand or notice and without any deduction, set off or counterclaim whatsoever
by delivering the rent payment including all adjustments thereto to the office
of the Landlord or at such other place or places as may from time to time be
designated in writing by the Landlord, All sums to be paid under this Lease by
Tenant, including, without limitation, all Base Rent, and all other charges
required to be paid under this Section 4, shall for all purposes be deemed to be
“Rent.”

 

5.         Possession and Surrender of Demised Premises.

 

a.             Acceptance of Demised Premises. Tenant shall by entering upon and
occupying the Demised Premises be deemed to have accepted the Demised Premises
in its “as is” condition as of the Commencement Date, subject to all recorded
matters and laws, Tenant acknowledges that neither Landlord nor its agents have
made any representations or warranties as to the suitability or fitness of the
Demised Premises for the conduct of Tenant’s business or for any other purpose,
nor has Landlord or its agents or employees agreed to undertake any alterations
or construct any further tenant improvements to the Demised Premises except as
expressly provided in this Lease. Notwithstanding anything to the contrary, upon
Landlord’s request Tenant shall hereafter execute and deliver such Memorandum of
Commencement Date, in form reasonably designated by Landlord, certifying the
date that is the Commencement Date, Tenant’s acceptance and approval of the
Demised Premises without reservation, and such other matters as Landlord may
reasonably request.

 

b.            Removal of Tenant's Property. Upon the expiration or sooner
termination of the term of this Lease, Tenant shall, at its sole cost and
expense, remove all personal properly and trade fixtures which Tenant has
installed or placed on the Demised Premises (all of which are hereinafter
referred to as "Tenant's property") from the Demised Premises and repair all
damage thereto resulting from such removal and Tenant shall thereupon surrender
the Demised Premises in the same condition as on the date when the Demised
Premises was ready for occupancy, reasonable wear and tear excepted. In the
event Tenant shall fail to remove any of Tenant's property as provided herein,
Landlord may, but is not obligated to, at Tenant's expense, remove all of such
property not so removed and repair all damage to the Demised Premises resulting
from such removal, and Landlord shall have no responsibility to Tenant for any
loss or damage to said property caused by or resulting from such removal or
otherwise.

 

6.        Use of Demised Premises. The Demised Premises are leased to Tenant
solely for the operation of a rehabilitation hospital and uses incidental
thereto. Tenant shall continuously use the Demised Premises for this purpose and
shall not use or allow to be used the Demised Premises, or any portion thereof,
for any other purpose or purposes whatsoever without Landlord's prior written
consent. Tenant shall conduct business under the trade name of “DESERT CANYON
REHABILITATION HOSPITAL” and no other without prior written consent of Landlord.

 

 -4- 

 

 

a.            Tenant's Duty to Keep Demised Premises Repaired and in Good Order.
Tenant shall keep and maintain in good order, condition, and repair (including
any such replacement and restoration as is required for that purpose) the
Demised Premises and every part thereof and any and all appurtenances thereto
wherever located, including, but not limited to, the exterior and interior
portion of all doors, door checks, windows, plate glass, store front, all
plumbing and sewage facilities within the Demised Premises, fixtures, heating
and air conditioning and electrical systems, sprinkler system, if any, and
walls, floors and ceilings, and any work performed by or on behalf of Tenant
after the Commencement Date. Tenant shall also keep and maintain in good order,
condition and repair (including any such replacement and restoration as is
required for that purpose) any special equipment, fixtures or facilities other
than the usual and ordinary plumbing and utility facilities, which special
facilities shall include but not be limited to grease traps, located outside the
Demised Premises. Tenant shall contract with a service company for the
maintenance of air-conditioning equipment, with a copy of the service contract
to be furnished to the Landlord within ten (10) days after opening for business,
and a copy of any subsequent contracts to be furnished from time to time during
the Term of this Lease. Landlord agrees to assign to Tenant any warranties
Landlord may have pertaining to those parts of the Demised Premises Tenant is
responsible for maintaining hereunder. Tenant shall store all trash and garbage
in metal containers located where designated by Landlord and so as not to be
visible or create a nuisance to customers and business invitees in the Demised
Premises, and so as not to create or permit any health or fire hazard, and
arrange for the prompt and regular removal thereof, If Tenant fails to maintain
or repair the Demised Premises as required hereunder, Landlord may, upon ten
(10) days prior notice to Tenant (except that no notice shall be required in the
case of an emergency), enter the Demised Premises and perform such maintenance
or repair on behalf of Tenant. In such case, Tenant shall reimburse Landlord for
all costs incurred in performing such maintenance or repair, immediately upon
demand.

 

b.           Compliance with Law; Due Licensure of Medical Personnel. Tenant
will not use the Demised Premises or any portion thereof; (i) in violation of
any law, ordinance, rule, regulation, certificate of occupancy, or (ii) for any
business or purpose that creates risks of fire or other hazards that would in
any way increase, suspend or void the rate or amount of insurance of any type to
the Landlord on any part of the Demised Premises. Tenant shall at all times
during the Term of this Lease, and at Tenant's sole cost and expense, comply
with all governmental rules, regulations, ordinances, statutes and laws,
(including, without limitation, the Americans with Disabilities Act of 1990 (and
all rules and regulations promulgated thereunder)), and the orders and
regulations of the National Board of Fire Underwriters or any other body now or
hereafter exercising similar functions, now or hereafter in effect pertaining to
the use, occupancy, condition or alteration of the Demised Premises. Landlord
makes no representation or warranty as to the condition of the Demised Premises
with respect to any law or the suitability of the Demised Premises for Tenant’s
intended use or whether such use complies with any or all laws. Tenant covenants
that all persons who furnish medical services or related activities of any kind
at the Demised Premises shall be and remain appropriately licensed and in good
standing with the applicable state licensing board(s) and any applicable
federal, state or local certification or licensing agency or office.

 

 -5- 

 

 

c.           Compliance with Rules and Regulations. Tenant hereby covenants and
agrees that it, its agents, employees, servants, contractors, subtenants and
licensees shall abide by the rules and regulations set forth above and such
additional rules and regulations hereafter adopted and amendments and
modifications of any of the foregoing as Landlord may, from time to time, adopt
for the safety, care and cleanliness of the Demised Premises, for the
preservation of good order thereon,

 

d.          Use of Plumbing. The plumbing facilities in the Demised Premises
shall not be used for any other purpose than that for which they are
constructed, and no foreign substance of any kind shall be thrown therein, and
the expense of any breakage, stoppage or damage resulting from a violation of
this provision shall be borne by Tenant who shall, or whose employees, agents,
servants, customers or invitees shall have caused it,

 

e.           Pest Control. Tenant shall keep the Demised Premises free from
pests and vermin.

 

f.            Trash. Tenant shall not burn any trash or garbage of any kind in
or about the Demised Premises.

 

g.           Insurance. Tenant shall, at Tenant's expense, maintain property
insurance on the Demised Premises and appurtenant structures in such amount as
Landlord and any mortgagees may deem necessary or appropriate. In addition,
Tenant shall, at Tenant's expense, obtain and keep in force at all times during
the Term of the Lease, a policy or policies of insurance covering loss or damage
to all of the improvements, betterments, personal property, utility
installations, trade fixtures, furnishings, and business contents located within
the Demised Premises, in the amount of one hundred percent (100%) of the full
replacement value thereof as reasonably ascertained by the Tenant's insurance
carrier against risks of direct physical loss or damage, normally covered in an
"all risk” policy (including the perils of flood and surface waters), as such
term is used in the insurance industry; provided, however, that Tenant shall
have no obligation to insure against earthquakes or against acts of terror. The
proceeds of such insurance shall be used for the repair or replacement of the
property so insured (including, without limitation, any repair or replacement of
such property in accordance with Section 16 below).

 

Tenant shall, at Tenant's expense, maintain a policy of Commercial General
Liability insurance insuring Tenant and as additional insureds, Landlord and any
of Landlord's mortgagees, against liability arising out of the ownership, use,
occupancy or maintenance of the Premises, Such insurance shall be on an
occurrence basis providing single-limit coverage in an amount not less than Two
Million Dollars ($2,000,000) per occurrence. The initial amount of such
insurance shall be subject to periodic increases upon reasonable demand by
Landlord based upon inflation, increased liability awards, recommendation of
professional insurance advisers, and other relevant factors. However, the limits
of such insurance shall not limit Tenant's liability nor relieve Tenant of any
obligation hereunder.

 

 -6- 

 

 

Insurance required to be maintained by Tenant hereunder shall be in companies
holding a "General Policyholders' Rating" of B-plus or better and a "financial
rating" of 10 or better, as set forth in the most current issue of "Best's
Insurance Guide," or such comparable ratings as Landlord shall approve, in its
sole discretion. Tenant shall promptly deliver to Landlord, within thirty (30)
days of the Commencement Date, original certificates evidencing the existence
and amounts of such insurance. No such policy shall be cancelable or subject to
reduction of coverage except after thirty (30) days prior written notice to
Landlord, Tenant shall, within thirty (30) days prior to the expiration,
cancellation or reduction of such policies, furnish Landlord with renewals or
"binders" thereof. Tenant shall not do or permit to be done anything which shall
invalidate the insurance policies required under this Lease.

 

Tenant shall obtain from the issuers of the insurance policies referred to in
this Lease a waiver of subrogation provision in said policies (with respect to
Landlord) and Tenant hereby releases and relieves Landlord, and waives any and
all rights of recovery against Landlord, or against the employees, officers,
agents and representatives of Landlord, for loss or damage arising out of or
incident to the perils required to be insured against under this Lease which
perils occur in, on or about the Demised Premises, whether due to the negligence
of Landlord or Landlord's or their agents, employees, contractors or invitees.

 

h.           Signs. Tenant shall not place any signs on the exterior of the
Demised Premises without Landlord's consent, which consent shall not be
unreasonably withheld.

 

i.            Hazardous Substances, Including Medical, Special, and Infectious
Waste, The term "Hazardous Substance" as used in this Lease shall mean any
product, substance, chemical, material or waste (i.e., whether medical, special,
infectious, or otherwise), whose presence, nature, quantity and/or intensity of
existence, use, manufacture, disposal, transportation, spill, release or effect,
either by itself or in combination with other materials expected to be on the
Demised Premises, is: (i) potentially injurious to the public health, safety or
welfare, the environment, or the Demised Premises; (ii) regulated or monitored
by any governmental authority; or (iii) a basis for potential liability of
Landlord to any governmental agency or third party under any applicable statute
or common law theory. Hazardous Substance shall include, but not be limited to,
hydrocarbons, petroleum, gasoline, crude oil or any products or by-products
thereof, or any hazardous or toxic substance, material or waste, regulated or
listed pursuant to any federal, state or local environmental law, including
without limitation, the Clean Air Act, the Clean Water Act, the Toxic Substances
Control Act, the Comprehensive Environmental Response Compensation and Liability
Act, the Resource Conservation and Recovery Act, the Federal Insecticide,
Fungicide, Rodenticide Act, the Safe Drinking Water Act, and the Occupational
Safety and Health Act,. Tenant shall not engage in any activity in or about the
Demised Premises which constitutes a "Reportable Use" (as hereinafter defined)
of Hazardous Substances without the express prior written consent of Landlord
and compliance in a timely manner (at Tenant's sole cost and expense) with all
Applicable Requirements (as defined below). "Reportable Use" shall mean (i) the
installation or use of any above or below ground storage tank, (ii) the
generation, possession, storage, use, transportation, or disposal of a Hazardous
Substance that requires a permit from, or with respect to which a report,
notice, registration or business plan is required to be filed with, any
governmental authority, and (iii) the presence in, on or about the Demised
Premises of a Hazardous Substance with respect to which any Applicable
Requirements require that a notice be given to persons entering or occupying the
Demised Premises or neighboring properties. Notwithstanding the foregoing,
Tenant may, without Landlord’s prior consent, but upon notice to Landlord and in
compliance with all Applicable Requirements, use any ordinary and customary
materials reasonably required to be used by Tenant in the normal course of the
uses permitted under Section 6 of the Lease, so long as such use is not a
Reportable Use and does not expose the Demised Premises or neighboring
properties to any meaningful risk of contamination or damage or expose Landlord
to any liability therefor. In addition, Landlord may (but without any obligation
to do so) condition its consent to any Reportable Use of any Hazardous Substance
by Tenant upon Tenant's giving Landlord such additional assurances as Landlord,
in its reasonable discretion, deems necessary to protect itself, the public, the
Demised Premises and the environment against damage, contamination or injury
and/or liability therefor, including but not limited to the installation (and,
at Landlord’s option, removal on or before Lease expiration or earlier
termination) of reasonably necessary protective modifications to the Demised
Premises.

 

 -7- 

 

 

To the extent necessary to Tenant’s business and consistent with the prudent
operation of Tenant’s business and all applicable laws, rules, and regulations,
Tenant may store and/or utilize Hazardous Substances; provided, however, that
Tenant shall from time to time furnish Landlord with a comprehensive list of all
such Hazardous Materials (i.e., medical, special, infectious, or otherwise) so
stored and/or utilized at the Demised Premises. In addition, prior to the
installation and use of any equipment, Tenant shall provide Landlord with a list
of such equipment and its Intended use; a list of any Hazardous Substances which
will be used or generated in connection with such equipment; and Tenant's
proposed procedures for the use, storage and disposal of any Hazardous
Substances, including, but not limited to, the procedure for silver recovery for
any radiology equipment.

 

If Tenant knows, or has reasonable cause to believe, that a Hazardous Substance
has come to be located in, on, under or about the Demised Premises, other than
as set forth above or as previously consented to by Landlord, Tenant shall
immediately give Landlord written notice thereof, together with a copy of any
statement, report, notice, registration, application, permit, business plan,
license, claim, action, or proceeding given to, or received from, any
governmental authority or private party concerning the presence, spill, release,
discharge of, or exposure to, such Hazardous Substance including but not limited
to all such documents as may be involved in any Reportable Use involving the
Demised Premises. Tenant shall not cause or permit any Hazardous Substance to be
spilled or released in, on, under or about the Demised Premises (including,
without limitation, through the plumbing or sanitary sewer system).

 

Tenant shall indemnify, protect, defend and hold Landlord, its agents,
employees, lenders and ground lessor, if any, and the Demised Premises, harmless
from and against any and all damages, liabilities, judgments, costs, claims,
liens, expenses, penalties, loss of permits and attorneys' and consultants' fees
arising out of or involving any Hazardous Substance brought onto the Demised
Premises by or for Tenant or by anyone under Tenant's control. Tenant's
obligations under this paragraph shall include, but not be limited to, the
effects of any contamination or injury to person, property or the environment
created or suffered by Tenant, and the cost of investigation (including
consultants' and attorneys' fees and testing), removal, remediation, restoration
and/or abatement thereof, or of any contamination therein involved, and shall
survive the expiration or earlier termination of this Lease. No termination,
cancellation or release agreement entered into by Landlord and Tenant shall
release Tenant from its obligations under this Lease with respect to Hazardous
Substances, unless specifically so agreed by Landlord in writing at the time of
such agreement.

 

 -8- 

 

 

Tenant shall, at Tenant's sole cost and expense, fully, diligently and in a
timely manner, comply with all "Applicable Requirements," which term is used in
this Lease to mean all laws, rules, regulations, ordinances, directives,
covenants, easements and restrictions of record, permits, the requirements of
any applicable fire insurance underwriter or rating bureau, and the
recommendations of Landlord’s engineers and/or consultants, relating in any
manner to the Demised Premises (including but not limited to matters pertaining
to (i) industrial hygiene, (ii) environmental conditions on, in, under or about
the Demised Premises, including soil and groundwater conditions, and (iii) the
use, generation, manufacture, production, installation, maintenance, removal,
transportation, storage, spill, or release of any Hazardous Substance), now in
effect or which may hereafter come into effect. Tenant shall, within five (5)
days after receipt of Landlord's written request, provide Landlord with copies
of all documents and information, including but not limited to permits,
registrations, manifests, applications, reports and certificates, evidencing
Tenant's compliance with any Applicable Requirements specified by Landlord, and
shall immediately upon receipt, notify Landlord in writing (with copies of any
documents involved) of any threatened or actual claim, notice, citation,
warning, complaint or report pertaining to or involving failure by Tenant or the
Demised Premises to comply with any Applicable Requirements.

 

Landlord, Landlord's agents, employees, contractors and designated
representatives, and any mortgagee under a mortgage or beneficiary under a deed
of trust encumbering the Demised Premises shall have the right to enter the
Demised Premises at any time in the case of an emergency, and otherwise at
reasonable times, for the purpose of inspecting the condition of the Demised
Premises and for verifying compliance by Tenant with this Lease and all
Applicable Requirements, and Landlord shall be entitled to employ experts and/or
consultants in connection therewith to advise Landlord with respect to Tenant's
activities, including but not limited to Tenant's installation, operation, use,
monitoring, maintenance, or removal of any Hazardous Substance on or from the
Demised Premises. The costs and expenses of any such inspections shall be paid
by the party requesting same, unless a default of this Lease by Tenant or a
violation of Applicable Requirements or a contamination, caused or materially
contributed to by Tenant, is found to exist or to be inuninent, or unless the
inspection is requested or ordered by a governmental authority as the result of
any such existing or imminent violation or contamination. In such case, Tenant
shall upon request reimburse Landlord or Landlord's Mortgagee, as the case may
be, for the costs and expenses of such inspections.

 

 -9- 

 

 

7.         Alteration and Improvements. Tenant shall not make any additions,
alterations, improvements or changes ("improvements") in or to the Demised
Premises without the prior written approval of Landlord, which approval shall
not be unreasonably withheld. In no event shall any consent be granted if Tenant
is in default hereunder. Notwithstanding the foregoing, Tenant shall have the
right to make improvements without Landlord’s consent where such improvements:
(i) are non-structural; (ii) do not affect the electrical, mechanical, plumbing,
HVAC or other systems of the building containing the Demised Premises; and (iii)
cost no more than One Hundred Thousand Dollars ($100,000) in any calendar year.
Any improvements shall be made promptly and in a good and workmanlike manner and
in compliance with all insurance requirements and with all applicable permits,
authorizations, building regulations, zoning laws and all other governmental
rules, regulations, ordinances, statutes and laws, now or hereafter in effect
pertaining to the Demised Premises or Tenant's use thereof shall be performed in
such manner as not to delay or impose any additional expense upon Landlord in
construction, maintenance or operation of the building containing the Demised
Premises. Throughout the performance of improvements, Tenant, at its expense,
shall carry, or cause to be carried, workers' compensation insurance in
statutory limits, and general liability insurance for any occurrence in or about
the Demised Premises, of which Landlord and its managing agent shall be named as
additional parties insured, in such limits as Landlord may reasonably prescribe.
Tenant further covenants and agrees that any mechanic's lien filed against the
Demised Premises for work claimed to have been done for, or materials claimed to
have been furnished to Tenant, will be discharged by Tenant, by bond or
otherwise, within ten (10) days after the filing thereof, at the cost and
expense of Tenant.

 

8.         Liens. Tenant shall at all times indemnify, save, and hold Landlord
and the Demised Premises, free, clear and harmless from any claims, liens,
demands, charges, encumbrances, litigation and judgments arising directly or
indirectly out of any use, occupancy or activity of tenant, or any person or
entity holding through or under Tenant or out of any work performed, material
furnished, or obligations incurred by Tenant in, upon or otherwise in connection
with the Demised Premises, Tenant shall give Landlord written notice at least
ten (10) business days prior to the commencement of any such work on the Demised
Premises to afford Landlord the opportunity of filing appropriate notices of
non-responsibility. Tenant shall, at its sole cost and expense, within fifteen
(15) days after filing of any lien of record, obtain the discharge and release
thereof. Nothing contained herein shall prevent Landlord, at the cost and for
the account of Tenant, from obtaining said discharge and release in the event
Tenant fails or refuses to do the same within said fifteen (15) day period,

 

9.         Landlord's Repairs. Except as set forth herein, Landlord shall have
no maintenance, repair or restoration obligations whatsoever under this Lease or
otherwise. Tenant expressly waives the benefit of any statute in effect now or
in the future which might give Tenant the right to make repairs at the
Landlord's expense or to terminate this Lease due to the Landlord's failure to
keep the Demised Premises in good order, condition, or repair. Notwithstanding
anything to the contrary, Landlord shall, at its cost and expense, be obligated
to maintain the roof and structure of the Premises and to make all requisite
repairs thereto and restorations thereof, except to the extent that such
maintenance, repair or restoration is required as a result of the willful
misconduct or negligence of Tenant or any of its personnel, patients, agents,
licensees or invitees, in which event the cost of such maintenance, repair or
restoration shall be borne by Tenant.

 

 -10- 

 

 

10.      Indemnification. Tenant hereby covenants and agrees to indemnify, save
and hold Landlord harmless from any and all liability, loss, expenses (including
attorney's fees, judgments, claims, liens and demands of any kind whatsoever) in
correction with, (i) Tenant's use of the Demised Premises, or (ii) the conduct
of Tenant’s business, or (iii) any activity, work or things done in the Demised
Premises, or (iv) any default in the performances of any obligation on Tenant's
part to be performed under the terms of the Lease, or (v) any negligence of
Tenant, or any of Tenant's agents, contributors or employees. Notwithstanding
the foregoing, Tenant shall not be required to defend, save harmless or
indemnify Landlord, and Landlord shall indemnify, save and hold harmless Tenant,
from any liability for injury, loss, accident or damage to any person is or
property resulting from Landlord’s negligence or willful acts or omissions, or
those of Landlord's agents, contractors or employees.

 

11.       Subordination. Tenant agrees upon request of Landlord to subordinate
this Lease and its rights hereunder to the lien of any mortgage, deed of trust
or other encumbrance, together with any renewal, extensions or replacements
thereof, now or hereafter placed, charged or enforced against the Demised
Premises, or any portion thereof, or any property of which the Demised Premises
is a part, and to execute and deliver at any time, and from time to time, upon
demand by Landlord, such documents as may be required to effectuate such
subordination, and in the event that Tenant shall fail, neglect or refuse to
execute and deliver any such documents to be executed by it, Tenant hereby
appoints Landlord, it successors and assigns, the attorney-in-fact of Tenant
irrevocably to execute and deliver any and all such documents for and on behalf
of Tenant; provided, however, Tenant shall not be required to effectuate such
subordination, nor shall Landlord be authorized to effectuate such subordination
on behalf of Tenant, unless the mortgagee or beneficiary named in such mortgage,
deed of trust, or other encumbrance shall first agree in writing, for the
benefit of Tenant, that so long as Tenant is not in default under any of the
provisions, covenants or conditions of this Lease on the part of Tenant to be
kept and performed, that neither this Lease nor any of the rights to Tenant
hereunder shall be terminated or modified or be subject to termination or
modification, nor shall Tenant's possession of the Demised Premises be disturbed
by proceedings to foreclose said mortgage, deed of trust or other encumbrance.
In the event that the mortgagee or beneficiary of any such mortgage or deed of
trust elects to have this Lease a prior lien to its mortgage or deed of trust,
then and in such event, upon such mortgagee's or beneficiary's giving written
notice to Tenant to that effect, this Lease shall be deemed prior in lien to
such mortgage or deed of trust, whether this Lease is dated prior to or
subsequent to the date of recordation of such mortgage or deed of trust. Tenant
shall, in the event any proceedings are brought for the foreclosure of the
Demised Premises or in the event of exercise of the power of sale under any deed
of trust made by the Landlord covering the Demised Premises, attorn to the
purchaser upon any such foreclosure or sale and recognize such purchaser as the
Landlord under this Lease.

 

12.       Estoppel Certificate. Upon Landlord's written request, Tenant shall
execute, acknowledge and deliver to Landlord a written statement certifying; (i)
that none of the terms or provisions of this Lease have been changed (or if they
have been changed, stating how they have been changed); (ii) that this Lease has
not been canceled or terminated; (iii) the last date of payment of the Base Rent
and other charges and the time period covered by such payment; (iv) that
Landlord is not in default under this Lease (or, if Landlord is claimed to be in
default, stating why); and (v) such other matters as may be reasonably required
by Landlord or the holder of a mortgage, deed of trust or lien to which the
Demised Premises is or becomes subject. Tenant shall deliver such statement to
Landlord within ten (10) days after Landlord's request, Any such statement by
Tenant may be given by Landlord to any prospective purchaser or encumbrancer of
the Demised Premises. Such purchaser or encumbrancer may rely conclusively upon
such statement as true and correct.

 

 -11- 

 

 

If Tenant does not deliver such statement to Landlord within such ten (10) day
period, Landlord, and any prospective purchaser or encumbrancer, may
conclusively presume and rely upon the following facts: (i) that the terms and
provisions of this Lease have not been changed except as otherwise represented
by Landlord; (ii) that this Lease has not been canceled or terminated except as
otherwise represented by Landlord; (iii) that not more than one month's Base
Rent or other charges have been paid in advance; and (iv) that Landlord is not
in default under the Lease. In such event, Tenant shall be estopped from denying
the truth of such facts.

 

13.       Assignment and Subletting. Tenant shall not assign, mortgage, pledge,
hypothecate or encumber this Lease nor the leasehold estate hereby created or
any interest herein or sublet the Demised Premises or any portion thereof, or
license the use of all or any portion of the Demised Premises without prior
written consent of the Landlord which consent shall not be withheld: (i) for any
sublease, so long as Tenant has not subleased in the aggregate over one-third of
the Demised Premises giving effect to such sublease; and (ii) for an assignment,
if the proposed assignment is being made to an assignee of good repute with
equal or superior credit-worthiness to that of Landlord, and such assignee will
only utilize the Demised Premises as an inpatient rehabilitation hospital.
Neither the consent by Landlord to any assignment or subletting, nor the act of
any such assignment or subletting, shall constitute a waiver of the necessity
for such consent to any subsequent assignment or subletting, nor shall it
constitute a release of any obligations of Tenant under this Lease. Tenant shall
pay all costs, expenses and reasonable attorney’s fees that may be incurred or
paid by Landlord in processing, documenting, or administering any request of
Tenant for Landlord's consent required pursuant to this Section. If this Lease
be assigned, or if the Demised Premises or any part thereof be sublet or
occupied by anybody other than Tenant, Landlord may collect rent from the
assignee, subtenant or occupant, and apply the net amount collected to the rent
herein reserved, but no such assignment, subletting, occupancy or collection
shall be deemed a waiver of this covenant, or the acceptance of the assignee,
subtenant or occupant as tenant, or a release of Tenant from the further
performance by Tenant of covenants on the part of Tenant herein contained.

 

a.           Assignor Remains Liable. In the absence of an express agreement in
writing to the contrary, executed by Landlord, no assignment, mortgage, pledge,
hypothecation, encumbrance, subletting or license hereof or hereunder shall act
as a release of Tenant from any of the provisions, covenants and conditions of
this Lease on the part of Tenant to be kept and

performed.

 

b.           No Merger. The voluntary or other surrender of this Lease by
Tenant, or a mutual cancellation hereof, or the termination of this Lease by
Landlord pursuant to any provision contained herein, shall not work a merger,
but at the option of Landlord, shall either terminate any or all existing
subleases or sub-tenancies, or operate as an assignment to the Landlord of any
and all such subleases or sub-tenancies.

 

 -12- 

 

 

14.       Insolvency. It is understood and agreed that neither this Lease nor
any interest herein or hereunder, nor any estate hereby created in favor of
Tenant, shall pass by operation of law under any state or federal insolvency or
bankruptcy act, or any similar law now or hereafter in effect, to any trustee,
receiver, assignee for the benefit of creditors, or any other person whomsoever
without the express prior written consent of Landlord.

 

15.       Condemnation. Should the whole or any part of the Demised Premises be
condemned or taken by a competent authority for any public or quasi-public
purpose, all awards payable on account of such condemnation and taking shall be
payable to Landlord, and Tenant hereby waives any and all interest therein. If
the whole of the Demised Premises shall be so condemned and taken, then this
Lease shall terminate upon such taking. If greater than one-third (1/3) of the
floor space of the Demised Premises is condemned or taken, and if the remaining
portion thereof will not be reasonably adequate for the operation of Tenant’s
business after Tenant completes such repairs or alterations as are necessary to
restore such part of the Demised Premises to as near its former condition
immediately preceding the taking as the circumstances will permit, either
Landlord or Tenant shall have the option of terminating this Lease by notifying
the other party hereto of such election in writing within twenty (20) days after
such taking. If by such condemnation and taking one-third (1/3) or less of the
Demised Premises has been taken, or if a part only of the Demised Premises is
taken and the remaining part thereof is suitable for the purposes for which
Tenant has leased said premises, this Lease shall continue in full force and
effect, and Tenant shall proceed with reasonable diligence to restore such part
of the Demised Premises to as near its former condition immediately preceding
the taking as the circumstances will permit, but the Base Rent shall be reduced
in an amount equal to that proportion of the Base Rent which the floor space of
the portion taken bears to the total floor space of the Demised Premises.
Landlord shall reimburse Tenant for Tenant’s reasonable restoration costs, to
the extent Landlord has recovered same from the condemning authority, within
thirty (30) days after Landlord’s receipt of Tenant’s written demand and
documentation evidencing the cost of such restoration.

 

16.       Destruction of Premises. In the case of (i) the total destruction of
the Demised Premises or any portion thereof substantially interfering with
Tenant's use of the Demised Premises, whether by fire or other casualty, not
caused by the default or negligence of Tenant, its agents, employees, servants,
contractors, subtenants, licensees, customers or business invitees, or (ii) in
the event any mortgagee under a mortgage or beneficiary under a deed of trust
hold a lien encumbering the Demised Premises shall require payments of insurance
proceeds, or (iii) in the event of a natural uninsured loss to the Demised
Premises, Landlord, at its option, may terminate this Lease by notifying Tenant
of such termination within ninety (90) days after the date of such casualty. If
Landlord does not thus elect to terminate the Lease, Tenant shall repair such
damage within 180 days, this Lease shall not terminate, but shall continue in
full force and effect. If this Lease is terminated pursuant to this Section and
if Tenant is not in default hereunder, rent shall be prorated as of the date of
termination, and all rights and obligations hereunder shall cease and terminate.

 

 -13- 

 

 

a.           lease Does Not Terminate If Damage by Tenant. Notwithstanding the
foregoing provisions, in the event the Demised Premises, or any portion thereof,
shall be damaged by fire or other casualty due to the fault or negligence of
Tenant, its agents, employees, servants, contractors, subtenants, licensees,
customers or business invitees, then, without prejudice to any other rights and
remedies of Landlord, this Lease shall not terminate, the damage shall be
repaired by Tenant, and there shall be no apportionment or abatement of any
rent.

 

b.          Insurance Proceeds. All insurance proceeds payable under any fire
and extended coverage risk insurance required to be maintained by Tenant
pursuant to this Lease shall be payable solely to Landlord or any mortgagee
under a mortgage or beneficiary under a deed of trust holding a lien encumbering
the Demised Premises (as their respective interests shall appear) to be held and
applied to the cost of restoring the Demised Premises, and Tenant shall have no
interest therein, except that Tenant shall be entitled to all insurance proceeds
payable for the destruction of Tenant's personal property (in no event, however,
shall Tenant be entitled to insurance proceeds with respect to destruction of
any improvements, betterments or fixtures on the Demised Premises). Tenant shall
also deposit with Landlord the amount of any deductible required under any
insurance policy covering fire or other casualty. If for any reason any portion
of the cost to restore the Demised Premises is not covered by insurance, then
Tenant shall pay to Landlord, upon demand, any cost or expense that is not so
covered. Such repair and restoration shall be performed by properly insured and
licensed contractors, in accordance with plans and specifications approved by
Landlord, and shall comply with the requirements of this Lease and all
applicable laws, codes and regulations. In the event Landlord is required to pay
any portion of such restoration or repair costs, Tenant shall reimburse Landlord
therefor, together with interest at twelve percent (12%) per year, within ten
(10) days after receiving demand therefor from Landlord. Tenant shall in no case
be entitled to compensation for damages on account of any annoyance or
inconvenience in making repairs under any provision of this Lease. Neither the
rent payable by Tenant nor any of Tenant's other obligations under any
provisions of this Lease shall be affected by any damage to or destruction of
the Demised Premises or any portion thereof by any cause whatsoever.
Notwithstanding anything to the contrary set forth above, if such damage or
destruction shall occur during the last two (2) years of the Lease, Tenant shall
not be required to repair or restore the Demised Premises, provided that all
insurance proceeds and deductibles required to be paid to Landlord above are
paid to Landlord, and Tenant shall pay to Landlord all rent and all other sums
due under this Lease for the remainder of the Term of this Lease,

 

c.           Tenant must Notify Landlord of Damage. If Tenant becomes aware of
any casualty affecting the Demised Premises, Tenant shall notify Landlord in
writing as to the details pertaining to such casualty (so far as known to
Tenant) within forty-eight (48) hours after Tenant gains knowledge of such
casualty.

 

 -14- 

 

 

17.      Expenditures by Landlord. Whenever under any provision of this Lease,
Tenant shall be obligated to make any payment or expenditure, or to do any act
or thing, or to incur any liability whatsoever, and Tenant fails, refuses or
neglects to perform as herein required, Landlord shall be entitled, but shall
not be obligated, to make any such payment or to do any such act or thing, or to
incur any such liability, all on behalf of and at the cost and for the account
of Tenant. In such event, the amount thereof with interest thereon at the rate
of 12% per year or at the maximum rate per annum rate allowed by law, if lower
than 12%, at the time and said sum shall constitute and be collectable as
additional rent on demand.

 

18.      Default. Tenant's compliance with each and every covenant and
obligation hereof on its part to be performed hereunder is a condition precedent
to each and every covenant and obligation of Landlord hereunder. Landlord shall
have all the rights and remedies provided in this Section or elsewhere herein,
in the event that:

 

a.             Tenant shall default in the payment or any sum of money required
to be paid hereunder and such default continues for ten (10) days after written
notice thereof from Landlord to Tenant; or

 

b.             Tenant shall default in the performance of any other provision,
covenant or condition of this Lease on the part of Tenant to be kept and
performed and such default continues for twenty (20) days after written notice
thereof from Landlord to Tenant; provided, however, that if the default
complained of in such notice is of such a nature that the same can be rectified
or cured, but cannot with reasonable diligence be done within said thirty (30)
day period, then such default shall be deemed to be rectified or cured if Tenant
shall, within said thirty (30) day period, commence to rectify and cure the same
and shall thereafter complete such rectification and cure with all due
diligence, and in any event, within sixty (60) days from the date of giving such
notice;

or

 

c.             Tenant should vacate or abandon the Demised Premises during the
Term of this Lease;

 

d.            There is filed any petition in bankruptcy or the Tenant is
adjudicated as a bankrupt or insolvent, or there is appointed a receiver or
trustee to take possession of Tenant or of all or substantially all of the
assets of Tenant, or there is a general assignment by Tenant for the benefit of
creditors, or any action is taken by or against Tenant under any state or
federal insolvency or bankruptcy act, or any similar law now or hereafter in
effect, including, without limitation, the filing of execution or attachment
against Tenant and such levy continues in effect for a period of twenty (20)
days.

 

e.             In the event of a default as designated in this Section or
elsewhere herein, in addition to any other rights or remedies provided for
herein or at law or in equity, Landlord, at its sole option, shall have the
following rights:

 

(l)          The right to declare the Term of this Lease ended and to reenter
the Demised Premises and lake possession thereof, and to terminate all of the
rights of Tenant in and to the Demised Premises, or

 



 -15- 

 

 



(2)           The right without declaring the Term of this Lease ended, to
reenter the Demised Premises and to occupy the same, or any portion thereof, for
or on account of Tenant as hereinafter provided, applying any monies received
first to the payment of such expenses as Landlord may have paid, assumed or
incurred in recovering possession of the Demised Premises, including costs,
expenses of attorney's fees in placing the same in good order and condition, or
preparing or altering the same for reletting, and all other expenses,
commissions and charges paid, assumed or incurred by Landlord in or in
connection with reletting the Demised Premises and then to the fulfillment of
the covenants of Tenant. Any such reletting as provided for herein may be for
the remainder of the Term of this Lease or for a longer or shorter period. Such
reletting shall be for such rent and on such other terms and conditions as
Landlord, in its sole discretion, deems appropriate. Landlord may execute any
lease made pursuant to the terms hereof either in Landlord's own name or in the
name of Tenant, or assume Tenant's interest in and to any existing subleases to
any tenant of the Demised Premises, as Landlord may see fit, and Tenant shall
have no right or authority whatsoever to collect any rent from such tenants,
subtenants, licensees or concessionaires on the Demised Premises. In any case,
and whether or not the Demised Premises or any part thereof be relet, Tenant,
until the end of what would have been the Term of this Lease in the absence of
such default and whether or not the Demised Premises or any part thereof shall
have been relet, shall be liable to Landlord and shall pay to Landlord monthly
an amount equal to the amount due as rent hereunder, less the net proceeds for
said month, if any, of any reletting effected for the account of Tenant pursuant
to the provisions of this paragraph, after deducting all of Landlord's expenses
in connection with such reletting, including, without limitation, all
repossession costs, brokerage commissions, legal expenses, attorney's fees,
expenses of employees, alteration costs, and expenses of preparation for such
reletting (all said costs are cumulative and shall be applied against proceeds
of reletting until paid in full), or

 

(3)           The right, even though it may have relet all or any portion of the
Demised Premises in accordance with the provisions of subparagraph (2) of this
section, to thereafter at any time elect to terminate this Lease for such
previous default on the part of Tenant, and to terminate all of the rights of
Tenant in and to the Demised Premises. Pursuant to said rights of reentry,
Landlord may remove all persons from the Demised Premises and may, but shall not
be obligated to, remove all property therefrom, and may, but shall not be
obligated to, enforce any rights Landlord may have against said property or
store the same in any public or private warehouse or elsewhere at the cost and
for the account of Tenant or the owner or owners thereof. Tenant agrees to hold
Landlord free, and harmless of any liability whatsoever for the removal and/or
storage of any such property, whether of Tenant or any third party whomsoever.
Anything contained herein to the contrary notwithstanding, Landlord shall not be
deemed to have terminated this Lease or the liability of Tenant to pay any rent
or other sum of money thereafter to accrue hereunder, or Tenant's liability for
damages under any of the provisions hereof, by any such reentry, or by any
action in unlawful detainer or otherwise to obtain possession of the Demised
Premises, unless Landlord shall have specifically, with reference to this
Section, notified Tenant in writing that it has so elected to terminate this
Lease. Tenant covenants and agrees that the service by Landlord pursuant to such
notice shall not (unless Landlord elects to the contrary at the time of, or at
any time subsequent to, the service of such notice thereof to Tenant) be deemed
to be a termination of this Lease or the termination of any liability of Tenant
hereunder to Landlord.

 

 -16- 

 

 

f.             No Waiver, The waiver by Landlord of any default or breach of any
of the provisions, covenants or conditions hereof on the part of Tenant to be
kept and performed shall not be a waiver of any preceding or subsequent breach
of the same or any other provision, covenant or condition contained herein. The
subsequent acceptance of rent or any other payment hereunder by Tenant to
Landlord shall not be construed to be a waiver of any preceding breach by Tenant
of any provision, covenants or condition of this Lease other than the failure of
Tenant to pay the particular rental or other payment or portion thereof so
accepted, regardless of Landlord's knowledge of such preceding breach at the
time of acceptance of such rental at other payment. No payment by Tenant or
receipt by Landlord of a lesser amount than the rent herein provided shall be
deemed to be other than on account of the earliest rent due and payable
hereunder, nor shall any endorsement or statement on any check or any letter
accompanying any check or payment as rent be deemed an accord and satisfaction,
and Landlord may accept any such check or payment without prejudice to
Landlord's right to recover the balance of such rent or pursue any other remedy
provided in this Lease. This paragraph may not be waived.

 

19.       Quiet Possession. Tenant, upon paying the rentals and other payments
herein required from Tenant, and upon Tenant's performance of all of the
provisions, covenants and conditions of this Lease on its part to be kept and
performed, may quietly have, hold and enjoy the Demised Premises during the Term
of this Lease without any disturbance from Landlord or from any other person
claiming through Landlord, however, Landlord and its agents shall have free
access to the Demised Premises for the purpose of examining them and Tenant's
compliance with this Lease and exhibit them to prospective purchasers and
prospective tenants.

 

20.       Sale by Landlord, In the event of any sale or exchange of the Demised
Premises by Landlord, Landlord shall be and is hereby relieved of all liability
under any and all of its covenants and obligations contained in or derived from
this Lease, arising out of any act, occurrence or omission relating to the
Demised Premises occurring after the consummation of such sale or exchange.
Tenant agrees to attorn to such purchaser or grantee.

 

21.      Default by Landlord. It is agreed that in the event Landlord fails or
refuses to perform any of the provisions, covenants or conditions of this Lease
on Landlord's pari to be kept or performed, that Tenant, prior to exercising any
right or remedy Tenant may have against Landlord on account of such default,
shall give a twenty (20) day written notice to Landlord of such default,
specifying in said notice the default with which Landlord is charged.
Notwithstanding any other provision hereof, Tenant agrees that if the default
complained of in the notice provided for by this Section is of such a nature
that the same can be rectified or cured by Landlord, but cannot with reasonable
diligence be reclined or cured within said twenty (20) day period, then such
default shall be deemed to be rectified or cured if Landlord within said twenty
(20) day period shall commence the rectification and curing thereof and shall
continue thereafter with all due diligence to cause such rectification and
curing to proceed and so does complete the same, with the use of diligence as
aforesaid. The liability of Landlord to Tenant for any default by Landlord under
the terms of this Lease shall be limited to the lesser of: (i) the interest of
Landlord in the Demised Premises; or (ii) the interest Landlord would have in
the Demised Premises if the Demised Premises were encumbered by third party debt
in an amount equal to eighty percent (80%) of the value of the Demised Premises
(as such value is determined by Landlord) and Tenant agrees to look solely to
such amount for recovery of any judgment from Landlord, it being intended that
Landlord shall not be personally liable for any judgment or deficiency.

 

 -17- 

 

 

22.      Force Majeure. Whenever a day is appointed herein on which, or a period
of time is appointed in which, either party hereto is required to do or complete
any act, matter, or thing, the time for the doing or completion thereof shall be
extended by a period of time equal to the number of days on or during which such
party is prevented from, or is unreasonably interfered with, the doing or
completion of such act, matter or things because of labor disputes, civil
commotion, war, warlike operation, sabotage, governmental regulations or
control, fire or other casualty, inability to obtain any materials, or to obtain
fuel or energy, weather or other acts of God, or other causes beyond such
party's reasonable control (financial inability excepted), provided, however,
that nothing contained herein shall excuse Tenant from the prompt payment of any
rent or charge required of Tenant hereunder.

 

23.      Notices. Any and all notices and demands by or from Landlord to Tenant,
or by or from Tenant to Landlord, required or desired to be given hereunder
shall be in writing and shall be validly given or made if served either
personally or if deposited in the United States mail, certified or registered
postage prepaid, return receipt requested. If such notice or demand be served by
registered or certified mail in the manner provided herein, service shall be
conclusively deemed given three (3) days after mailing or upon receipt,
whichever is sooner.

 

a.             Notice to landlord. Any notice or demand to Landlord shall be
addressed to Landlord at the address listed on the signature page of this Lease.

 

b.            Notice to Tenant. Any notice or demand to Tenant shall be
addressed to Tenant at the address listed on the signature page of this Lease.

 

c.            Change of Address. Any party herein may change its address for the
purpose of receiving notices or demands as herein provided by a written notice
given in the manner aforesaid to the other party hereto.

 

24.       Brokers. Tenant warrants that it has had no dealings with any broker
or agent in connection with this Lease, and covenants to pay, hold harmless and
indemnify Landlord from and against any and all cost, expense or liability for
any compensation, commissions and charges claimed by any broker or agent with
respect to this Lease or the negotiations thereof.

 

 -18- 

 

 

25.       Work Prior to Opening.

 

a.            Landlord's Work. At Landlord's cost and expense, Landlord shall
cause the Demised Premises to be constructed in substantial accordance with
plans and specifications prepared or to be prepared by Landlord's architect.
Said construction shall include all work described in Exhibit B attached hereto
and incorporated herein by reference ("Landlord's Work"). Landlord shall use
reasonable efforts to substantially complete Landlord's Work as soon as is
practicable.

 

b.           Tenant's Work.

 

(1)          Landlord shall also perform all work described in Exhibit C
attached hereto ("Tenant's Work"). All such Tenant's Work shall be promptly and
diligently completed in accordance with the terms of this Section 25, and in
strict compliance with zoning, building and other applicable codes, laws and
ordinances. The cost of Tenant's Work shall be borne by Landlord and/or Tenant
as follows: Landlord shall pay for the initial $85 per square foot (i.e. an
aggregate of $4,250,000) of Tenant's Work ("Landlord's Contribution ") and
Tenant shall, in accordance with such timing and procedures as Landlord may
reasonably designate, pay all sums in excess thereof.

 

(2)          Tenant shall promptly famish Landlord with proof that Tenant has:
(i) complied with Landlord's timing and procedures with respect to the funding
of its share of the costs of Tenant's Work; and (ii) deposited into an account
under Landlord's control (the "Tenant's Construction Contribution Account") the
entire amount Tenant reasonably estimates is necessary to perform Tenant's Work
(the "Tenant's Contribution Funds"), co-terminus with application of Landlord's
Contribution. The Tenant's Contribution Funds shall be used solely to pay for
the construction and performance of the Tenant's Work pursuant to this Lease.
Tenant agrees that if an "Event of Default" occurs under this Lease, or if
Landlord elects to do so in connection with performing Tenant's Work as set
forth in Section 25(b)(1) above, Landlord may:

 

(A)         Enter upon the Demised Premises and take possession of any materials
or equipment, and construct, perform and complete the Tenant's Work, at the risk
and expense of Tenant. Landlord shall have the right at any time to discontinue
work commenced by it in respect of the Tenant's Work or to change any course of
action undertaken and shall not be bound by any limitations or requirements of
time. In connection with any construction of the Tenant's Work undertaken,
Landlord may (i) engage contractors, engineers and others for the purpose of
furnishing labor, materials and equipment in connection with any construction of
the Tenant's Work, (ii) cause to be paid, settled or compromised, out of the
Tenant's Construction Contribution Account, all bills or claims which may become
liens against the Demised Premises or the Tenant's Work, or which have been or
may be incurred in connection with the construction, completion and/or
performance of the Tenant's Work or for the discharge of liens, encumbrances or
defects in the title of the Demised Premises or the Tenant's Work, and (iii)
take such action or refrain from acting under this Lease as Landlord may in its
sole discretion from time to time determine without limitation.

 

(B)         Employ watchmen at Tenant's expense, out of the Tenant's
Construction Contribution Account, to protect the Tenant's Work, including any
building materials stored on the Demised Premises, from depreciation or injury,

 

 -19- 

 

 

(C)         For the purpose of carrying out this Section 25 and exercising these
rights, powers and privileges, Tenant hereby irrevocably constitutes and
appoints Landlord as its true and lawful attorney-in-fact to execute,
acknowledge and deliver any instruments and do and perform any acts such as are
referred to in this Section 25 in the name and on behalf of Tenant.

 

(D)         Exercise any other remedies provided under this Lease or applicable
law or in equity, any and/or all of which remedies Landlord may exercise
concurrently or consecutively at any time.

 

(3)          At such time as Landlord or Tenant shall have received the
requisite approvals from any municipality or governmental agency having
jurisdiction over the completion of the Tenant's Work, such party hereto shall
provide such documentation to the other party hereto.

 

(4)          The provisions of this Section 25 shall survive any termination of
this Lease.

 

(5)          "Tenant's Plans," prepared in conformity with Exhibit C attached
hereto, and containing a layout for Tenant's intended use of the Demised
Premises and exterior sign drawing, are included in the Building Plans in
Exhibit B.

 

(6)          Tenant shall not install any fixtures or equipment which can exceed
the capacity of any utility facilities serving the Demised Premises. Any
additional utility facilities required in connection with any equipment
installed by Tenant shall be installed at Tenant's expense and shall comply with
all applicable code requirements and with plans and specifications which are
approved in writing by Landlord.

 

26.      Miscellaneous Additional Provisions.

 

a.           Captions. The captions appearing at the commencement of the
sections hereof are descriptive only and for convenience in reference to this
Lease and in no way whatsoever define, limit or describe the scope or intent of
this Lease, nor in any way affect this Lease.

 

b.          Remedies Cumulative. The various rights, options, elections and
remedies of Landlord contained in this Lease shall be cumulative and no one of
them shall be construed as exclusive of any other, or of any right, priority or
remedy allowed or provided for by law and not expressly waived in this Lease.

 

 -20- 

 

 

c.           Successors and Assigns. Subject to the provisions restricting
assignment, the terms, provisions, covenants and conditions contained in this
Lease shall apply to, bind and inure to the benefit of the heirs, executors,
administrators, legal representatives, successors and permitted assigns of
Landlord and Tenant, respectively.

 

d.           Partial Invalidity, If any term, provision, covenant or condition
of this Lease, or any application thereof, should be held by a court of
competent jurisdiction to be invalid void or unenforceable, all provisions,
covenants and conditions of this Lease, and all applications thereof, not held
invalid, void or unenforceable, shall continue in full force and effect and
shall in no way be affected, impaired or invalidated thereby.

 

e.           Time of the Essence. Time is of the essence of this Lease and all
of the terms, provisions, covenants and conditions hereof.

 

f.            Entire Agreement. This Lease contains the entire agreement between
the parties and cannot be changed or terminated orally.

 

g.           No Partnership. Nothing contained in this Lease shall be deemed or
construed by the parties hereto or by any third party to create the relationship
of principal and agent or of partnership or of joint venture or of any
association between Landlord and Tenant. Neither the method of computation of
rent nor any other provisions contained in this Lease nor any acts of the
parties hereto shall be deemed to create any relationship between Landlord and
Tenant other than the relationship of Landlord and Tenant.

 

h.          Attorney's Fees and Costs, In any action brought by Landlord to
enforce any of its rights under or arising from this Lease, Landlord shall be
entitled to receive its cost and legal expenses including reasonable attorney's
fees, whether such action is prosecuted to judgment or not The parties hereto
shall And they hereby do waive trial by jury in any action, proceeding or
counterclaims brought by either of the parties hereto against the other on any
matters whatsoever arising out of or in any way connected with this Lease, the
relationship of landlord and tenant, Tenant's use or occupancy of the Demised
Premises, and/or any claim of injury or damage. In the event Landlord commences
any proceedings for nonpayment of rent, Tenant will not interpose any
counterclaim of whatever nature or description in any such proceedings. This
shall not, however, be construed as a waiver of the Tenant's rights to assert
such claims in any separate action or actions brought by Tenant. The parties
hereto covenant and agree that Landlord shall have no duty to mitigate damages
arising in any way out of Tenant's failure to comply with any term, condition,
covenant or agreement of this Lease.

 

i.            Number and Gender, Masculine or feminine pronouns shall be
substituted for the neuter form and vice versa, and the plural shall be
substituted for the singular form and vice versa, in any place or places herein
in which the context requires such substitution or substitutions.

 

j.           Governing Law, The laws of the State of Nevada shall govern the
validity, construction, performance and effect of this Lease, exclusive of the
conflict of laws provisions thereof.

 

 -21- 

 

 

k.          Joint Liability of All Tenants. In the event Tenant now or hereafter
shall consist of more than one person, firm or corporation, then and in such
event, all such persons, firms or corporations shall be jointly and severally
liable as Tenant hereunder.

 

l.            No Lease until Signed by the Parties. The submission of this Lease
for examination does not constitute a reservation of or option for the Demised
Premises and this Lease becomes effective as a Lease only upon execution and
delivery thereof by Landlord and Tenant.

 

m.          Tenant must Advise Landlord of Matters Affecting Title, Should any
claim or lien be filed against the Demised Premises, or any action or proceeding
be instituted affecting the title to the Demised Premises, tenant shall give
Landlord written notice thereof as soon as Tenant obtains knowledge thereof.

 

n.          Lease Construed According to its Terms, Although the printed
provisions of those Lease were drawn by Tenant, this Lease shall not be
construed either for or against Landlord or Tenant, but this Lease shall be
interpreted in accordance with the general tenor of its language.

 

o.         Acknowledgment of Independent Advice. Each party whose signature
appears below acknowledges that he has read all of the provisions of the
foregoing agreement, understands them, has sought independent advice regarding
the legal effect of the provisions herein, and agrees to be bound by said
provisions.

 

p.          Warranty. In the event Tenant shall consist of a corporation, the
officer signing this agreement for such corporation shall deliver to Landlord,
on or before the date of execution of this Lease, a Resolution of the Board of
Directors of such corporation approving this Lease and authorizing execution of
this Lease by the above-described officer of the corporation.

 

q.          Waiver. No course of dealing or delay between the parties shall
operate as a waiver of the rights of any party to this Lease. No default,
covenant or condition of this Lease may be waived other than in writing.

 

 -22- 

 

 

r.           Counterparts. This Lease may be executed in facsimile form and in
one or more counterparts, and by the different parties hereto on separate
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same Lease.

 

IN WITNESS WHEREOF, the parties hereto have executed this Lease the day and year
first written above.

 

LANDLORD   TENANT      

LVRH PROPERTIES LLC,

a Nevada limited-liability company

 

LAS VEGAS REHABILITATION HOSPITAL,

a Nevada limited-liability company

      By: /s/ Edward M. Nigro   By: /s/ A. Allan Stipe   Edward M. Nigro,
Manager     A. Allan Stipe, Manager       Landlord's Address:   Tenant's
Address:       3965 South Durango Drive   3965 South Durango Drive Suite 106  
Suite 106 Las Vegas, NV 89052   Las Vegas, NV 89052

 

 -23- 

 

 

EXHIBIT A

SITE PLAN

 

 -24- 

 

 

EXHIBIT B

BUILDING SHELL & TENANT IMPROVEMENTS

 

 -25- 

 

 

EXHIBIT C

DESCRIPTION OF TENANT'S WORK

 

TENANT'S WORK - The following work is required to be completed, placing the
Demised Premises in finished condition, ready to open for business, by Landlord
at Tenant's and/or Landlord's expense as set forth in Section 25(b)(1) above.
Tenant's Work shall be in accordance with the following:

 

A.GENERAL PROVISIONS

 

All of Tenant's Work shall be governed in all respect by, and be subject to, the
following:

 

1.Landlord shall have the right to require Tenant to furnish payment and
performance bonds, or other security in form satisfactory to Landlord, for the
prompt and faithful performance of the cost of Tenant's Work in excess of the
Landlord's Contribution, assuring completion of Tenant's Work and conditioned
that Landlord will be held harmless from payment of any claim in excess of the
Landlord's Contribution either by way of damages or liens on account of bills
for labor, material, services or fees, in connection with Tenant's Work.
Tenant's Work shall at all times be conducted in such manner that Tenant shall
not be in violation of the Lease.

 

2.It is understood and agreed between Landlord and Tenant that costs incurred by
Landlord, if any, as a result of Tenant's failure or delay in providing the
information required by this Exhibit and by the Lease to which this Exhibit is
attached, shall be the sole responsibility of Tenant, who shall pay such costs,
if any, promptly upon Landlord's demand.

 

3.All Tenant's Work shall conform to applicable statutes, ordinances,
regulations and codes and the requirements of various rating bureaus. Landlord
shall obtain all approvals with respect to electrical, water, sewer, heating,
cooling and telephone work, all as may be required by the utility company
supplying the service.

 

4.No approval by Landlord shall be deemed valid unless in writing and signed by
Landlord.

 

 -26- 

 

 

5.Prior to commencement of Tenant's Work and until completion thereof, or
commencement of the Lease Term, whichever is the last to occur, Landlord shall
effect and maintain Builder's Risk Insurance covering Landlord, Tenant, Tenant's
contractors and Tenant's subcontractors, as their interests may appear, against
loss or damage by fire, vandalism and malicious mischief and such other risks as
are customarily covered by a so-called "extended coverage endorsement" upon all
Tenant's Work in place and all materials stored at the site of Tenant's Work,
and all materials, equipment, supplies and temporary structures of all kinds
incidental to Tenant's Work, and equipment, all while forming a part of or
contained in such improvements or temporary structures, or while on the Demised
Premises or within 100 feet thereof, or when adjacent thereto, while on
sidewalks, streets or alleys, all to the full insurable value thereof at all
times on a completed value basis. In addition, Landlord agrees to indemnify and
hold Tenant harmless against any and all claims for the injury to persons or
damage to property by reason of the use of the Demised Premises for the
performance of Tenant's Work, and claims, fines, and penalties arising out of
any failure of Landlord or its agents, contractors and employees to comply with
any law, ordinance, code requirement, regulations or other requirements
applicable to Tenant's Work; and Landlord agrees to require all contractors and
subcontractors engaged in the performance of Tenant's Work to effect and
maintain certificates evidencing the existence of, and covering Landlord,
Tenant, Tenant's contractors, and Tenant's subcontractors, prior to
.commencement of Tenant's Work and until completion thereof, the following
insurance coverages:

 

a.Worker's Compensation and Occupational Disease Insurance in accordance with
the laws of the State in which the property is located, including Employer's
Liability Insurance to the limit of $100,000.

 

b.Comprehensive General Liability Insurance, excluding "Automobile Liability"
against bodily injury, including death resulting therefrom, and personal injury
in the limits of $1,500,000 for any one occurrence and property damage in the
limits of $500,000 for any one occurrence or a combined single limit policy of
$1,500,000 per occurrence.

 

c.Comprehensive Automobile Insurance, including "non-owned" automobiles, against
bodily injury, including death resulting therefrom, in the limits of $1,500,000
for any one occurrence and $500,000 property damage or a combined single limit
of $1,500,000.

 

B.TENANT IMPROVEMENTS,

 

Providing and installing all tenant improvements per plans.

 

C.FURNITURE, FIXTURES, EQUIPMENT AND SIGNS

 

All furnishings, trade fixtures, equipment, signs, and related parts, including
installation. Location and design of all signs subject to prior written consent
of Landlord.

 

 -27- 

 

 

D.ELECTRICAL

 

1.All systems, where required for intercommunication, music antenna, material
handling or conveyor, burglar alarm, vault wiring, fire protection alarm, time
clock and demand control.

 

2.All conduit, as required by the utility company supplying the services for
necessary telephone wires within the Demised Premises.

 

E.SUBSEQUENT REPAIRS AND ALTERATIONS

 

Landlord reserves the right to require changes in Tenant's Work when necessary
by reason of code requirements. Tenant shall maintain the Demised Premises and
make all repairs thereto, other than repair of the foundation, roof and
structural portions of the walls.

 

F.DOORS AND EXITING REQUIREMENTS

 

1.All exiting codes must be adhered to.

 

2.A clear exiting path to Tenant's rear door must be maintained.

 

 -28- 

 

 

EXHIBIT D

TENANT'S PLANS

 

 -29- 

 

 

AMENDMENT NO. 1

 

FIRST AMENDMENT TO THE LEASE dated JANUARY 30, 3006 by and between LVRH
PROPERTIES LLC, a Nevada limited-liability company ("Landlord") and LAS VEGAS
REHABILITATION HOSPITAL, a Nevada limited-liability company ("Tenant") with
respect to the demise by Landlord to Tenant of that certain premises described
as 9175 W. Oquendo Road, Las Vegas, Nevada and shown on the Site Plan attached
as Exhibit A hereto, (all of such premises collectively, the "Demised Premises
").

 

Landlord has agreed to the following changes:

 

(1)Reduction of the monthly rent under the Lease during each month of the fourth
quarter of 2008 and the first quarter of 2009 to $85,000.

 

(2)Allow payment of the monthly rental in respect of each month of the fourth
quarter of 2008 to be deferred until expiration or termination of the lease
term, at which time all of such unpaid sums will be due and payable to the
Landlord as a lease expiration/termination fee.

 

(3)All other conditions of the lease agreement dated January 30, 2006, shall
remain in full force and effect.

 

LANDLORD   TENANT       LVRH PROPERTIES LLC,   LAS VEGAS REHABILITATION
HOSPITAL, a Nevada limited-liability company   a Nevada limited-liability
company       By: /s/ Edward M. Nigro   By: /s/ A. Allan Stipe   Edward M.
Nigro, Manager     A. Allan Stipe, Manager       Date: 1/30/09   Date: 1/30/09

 

 

 

 

AMENDMENT NO. 2

 

SECOND AMENDMENT TO THE LEASE dated JANUARY 30, 2006 by and between LVRH
PROPERTIES LLC, a Nevada limited-liability company ("Landlord") and LAS VEGAS
REHABILITATION HOSPITAL, a Nevada limited-liability company ("Tenant") with
respect to the demise by Landlord to Tenant of that certain premises described
as 9175 W. Oqaendo Road, Las Vegas, Nevada and shown on the Site Plan attached
as Exhibit A hereto, (all of such premises collectively, the "Demised Premises
").

 

Landlord has agreed to the following changes:

 

(1)Extend the Reduction of the monthly rent under the Lease during each month of
the second quarter of 2009 to $85,000.

 

(2)Allow payment of the monthly rental in respect of each month of the fourth
quarter of 2008 to be deferred until expiration or termination of the lease
term, at which time all of such unpaid sums will be due and payable to the
Landlord as a lease expiration/termination fee.

 

(3)All other conditions of the lease agreement dated January 30, 2006, shall
remain in full force and effect.

 

LANDLORD   TENANT       LVRH PROPERTIES LLC,   LAS VEGAS REHABILITATION
HOSPITAL, a Nevada limited-liability company   a Nevada limited-liability
company       By: /s/ Edward M. Nigro   By: /s/ A. Allan Stipe   Edward M.
Nigro, Manager     A. Allan Stipe, Manager       Date: April 2, 2009   Date:
5/2/09

 

 

 

 

AMENDMENT NO. 3

 

THIRD AMENDMENT TO THE LEASE dated JANUARY 30, 2006 by and between LVRH
PROPERTIES LLC, a Nevada limited-liability company ("Landlord") and LAS VEGAS
REHABILITATION HOSPITAL, a Nevada limited-liability company ("Tenant") with
respect to the demise by Landlord to Tenant of that certain premises described
as 9175 W. Oquendo Road, Las Vegas, Nevada and shown on the Site Plan attached
as Exhibit A hereto, (all of such premises collectively, the "Demised Premises
").

 

Landlord has agreed to the following changes:

 

(1)Extend the Reduction of the monthly rent under the Lease to $85,000.00 per
month during each month of the year 2009.

 

(2)Deferred rent for the fourth quarter of 2008 to be free rent and the lease
term extended for 3 months until June 30, 2017.

 

(3)All other conditions of the lease agreement dated January 30, 2006, shall
remain in full force and effect

 

LANDLORD   TENANT       LVRH PROPERTIES LLC,   LAS VEGAS REHABILITATION
HOSPITAL, a Nevada limited-liability company   a Nevada limited-liability
company       By: /s/ Edward M. Nigro   By: /s/ A. Allan Stipe   Edward M.
Nigro, Manager     A. Allan Stipe, Manager       Date: 3/12/09   Date: 3/12/09

 

 

 

 

AMENDMENT NO. 4

 

THIRD AMENDMENT TO THE LEASE dated JANUARY 30, 2006 by and between LVRH
PROPERTIES LLC, a Nevada limited-liability company ("Landlord") and LAS VEGAS
REHABILITATION HOSPITAL, a Nevada limited-liability company ("Tenant") with
respect to the demise by Landlord to Tenant of that certain premises described
as 9175 W, Oquendo Road, Las Vegas, Nevada and shown on the Site Plan attached
as Exhibit A hereto, (all of such premises collectively, the "Demised Premises
").

 

Landlord has agreed to the following changes:

 

(1)Adjusted triple net rent for 2010 is $115,000 per month.

 

(2)See Attachment #1 for a recapture of the rent discounts for January 1, 2011
to March 31, 2017

 

(3)All other conditions of the lease agreement dated January 30, 2006, shall
remain in full force and effect.

 

LANDLORD   TENANT      

LVRH PROPERTIES LLC,

a Nevada limited-liability company

 

LAS VEGAS REHABILITATION HOSPITAL,

a Nevada limited-liability company

      By: /s/ Edward M. Nigro   By: /s/ A. Allan Stipe   Edward M. Nigro,
Manager     A. Allan Stipe, Manager       Date: June 30, 2009   Date: 4/30/09

 

 

 

 

Attachment (1)

 

Lease Discount Periods

 

1st QTR 2009             Original Rent   128,750  Discounted Rent   (85,000)
Difference   43,750         Total discount @ 3 Months   131,250         2nd QTR
2009 - 4th QTR 2009             Original Rent   132,612  Discounted Rent 
 (85,000) Difference   47,612         Total discount @ 9 Months   428,508    
    1st QTR 2010             Original Rent   132,612  Discounted Rent 
 (115,000) Difference   17,612         Total discount @ 3 Months   52,836    
    2nd QTR 2010 - 4th QTR 2010             Original Rent   136,590  Discounted
Rent   (115,000) Difference   21,590         Total discount @ 9 Months 
 194,310         Total Discount   806,904 

 

 

 

  

Lease Discount Periods

 

Additional Rent Calculation             Remaining Term - 75 Months      January
1, 2011 to March 31, 2017             Total Discount   806,904         Increase
monthly costs   806,904      ÷75      10,759 

 

At end of 1st Term (2017) additional rent is terminated

 

Commencing January 1,2011             Original Rent   136,590  Additional Rent 
 10,759* Total Rent   147,349         2nd QTR 2011 -4th QTR 2011            
Original Rent   140,688  Additional Rent   10,759* Total Rent   151,447 

 

* Note - Additional rent only payable from hospital quarterly cash flow greater
than 1.5 times lease payments.

 

-Additional rent not subject to 3% increase.

 

 

 

 

Attachment (2)

 

Investor Proforma                                                               
           Income Property Operating Analysis  YR 2009       YR 2010       YR
2011*       YR 2012*       YR 2013*                                       
Monthly Net Rent   85,000    1.70    115,000    2.30    147,349    2.95  
 151,447    3.03    155,668                          151,447    3.03  
 156,067    3.12    160,000  Annual Net Rent   1,020,000         1,380,000  
      1,805,070         1,855,353         1,907,004  Annual Debt Service  
 698,000         864,000         864,000         864,000         864,000  Net
Income   322,000         516,000         941,070         991,353       
 1,043,004                                                 Investor Equity 
 3,700,000         3,700,000         3,700,000         3,700,000       
 3,700,000                                                 Return   8.7%      
 13.9%        25.4%        26.8%        28.2% DCR             1.60       
 1.92         2.15         2.21 

 

* increase rent by $10,759 per month per lease modification * rate change each
April

 

 

 